--------------------------------------------------------------------------------


Article I.


AMENDED AND RESTATED CREDIT AGREEMENT




Dated as of April 27, 2006


Among


ATLAS AMERICA, INC.,
as Borrower




AIC, INC.
ATLAS AMERICA, INC. (PA),
ATLAS AMERICA MID-CONTINENT, INC.,
ATLAS ENERGY CORPORATION,
ATLAS NOBLE CORP.,
ATLAS RESOURCES, LLC,
REI-NY, INC.,
RESOURCE ENERGY, INC.,
RESOURCE WELL SERVICES, INC.
VIKING RESOURCES CORPORATION
as Guarantors




WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Bank


BANK OF AMERICA, N.A.
and
COMPASS BANK
as Co-Syndication Agents


BANK OF OKLAHOMA, N.A.,
U.S. BANK, NATIONAL ASSOCIATION
and
BNP PARIBAS
as Co-Documentation Agents


and


THE LENDERS SIGNATORY HERETO




$200,000,000 Senior Secured Revolving Credit Facility




WACHOVIA CAPITAL MARKETS, LLC
as Lead Arranger



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

     
Page
       
ARTICLE I Definitions and Accounting Matters
2
       
Section 1.01
 
Terms Defined Above
2
Section 1.02
 
Certain Defined Terms
2
Section 1.03
 
Accounting Terms and Determinations
12
       
ARTICLE II Commitments
13
       
Section 2.01
 
Loans and Letters of Credit
13
Section 2.02
 
Borrowings, Continuations and Conversions, Letters of Credit
14
Section 2.03
 
Commitments; Changes of Commitments
15
Section 2.04
 
Fees
17
Section 2.05
 
Several Obligations
18
Section 2.06
 
Notes
18
Section 2.07
 
Prepayments
18
Section 2.08
 
Borrowing Base
19
Section 2.09
 
Assumption of Risks
20
Section 2.10
 
Obligation to Reimburse and to Prepay
21
Section 2.11
 
Lending Offices
22
       
ARTICLE III Payments of Principal and Interest
22
       
Section 3.01
 
Repayment of Loans
22
Section 3.02
 
Interest
22
       
ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc.
23
       
Section 4.01
 
Payments
23
Section 4.02
 
Pro Rata Treatment
23
Section 4.03
 
Computations
24
Section 4.04
 
Non-receipt of Funds by the Administrative Agent
24
Section 4.05
 
Set-off, Sharing of Payments, Etc.
24
Section 4.06
 
Taxes
25
       
ARTICLE V Capital Adequacy
27
       
Section 5.01
 
Additional Costs
27
Section 5.02
 
Limitation on LIBOR Loans
29
Section 5.03
 
Illegality
29
Section 5.04
 
Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03
29
Section 5.05
 
Compensation
29



i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

 

 
Page
       
ARTICLE VI Conditions Precedent
30
       
Section 6.01
 
Initial Funding
30
Section 6.02
 
Initial and Subsequent Loans and Letters of Credit
31
Section 6.03
 
Conditions Precedent for the Benefit of Lenders
32
Section 6.04
 
No Waiver
32
       
ARTICLE VII Representations and Warranties
32
       
Section 7.01
 
Corporate Existence
32
Section 7.02
 
Financial Condition
32
Section 7.03
 
Litigation
33
Section 7.04
 
No Breach
33
Section 7.05
 
Authority
33
Section 7.06
 
Approvals
33
Section 7.07
 
Use of Loans
33
Section 7.08
 
ERISA
33
Section 7.09
 
Taxes
34
Section 7.10
 
Titles, etc.
35
Section 7.11
 
No Material Misstatements
35
Section 7.12
 
Investment Company Act
35
Section 7.13
 
[Intentionally Deleted]
36
Section 7.14
 
Partnership Interests
36
Section 7.15
 
Capitalization and Subsidiaries
36
Section 7.16
 
Location of Business and Offices
37
Section 7.17
 
Defaults
37
Section 7.18
 
Environmental Matters
37
Section 7.19
 
Compliance with the Law
38
Section 7.20
 
Insurance
38
Section 7.21
 
Hedging Agreements
39
Section 7.22
 
Restriction on Liens
39
Section 7.23
 
Material Agreements
39
Section 7.24
 
Gas Imbalances
39
Section 7.25
 
Relationship of Obligors
39
Section 7.26
 
Solvency
39
       
ARTICLE VIII Affirmative Covenants
39
       
Section 8.01
 
Reporting Requirements
40
Section 8.02
 
Litigation
41
Section 8.03
 
Maintenance, Etc.
41
Section 8.04
 
Environmental Matters
42
Section 8.05
 
Further Assurances
43
Section 8.06
 
Performance of Obligations
43
Section 8.07
 
Engineering Reports
43
Section 8.08
 
Title Curative
44
Section 8.09
 
Additional Collateral
44
Section 8.10
 
ERISA Information and Compliance
47


ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 

 
Page
       
ARTICLE IX Negative Covenants
47
       
Section 9.01
 
Debt
47
Section 9.02
 
Hedging Agreements
48
Section 9.03
 
Liens
49
Section 9.04
 
Investments, Loans and Advances
49
Section 9.05
 
Dividends, Distributions and Redemptions
50
Section 9.06
 
Sales and Leasebacks
50
Section 9.07
 
Nature of Business
50
Section 9.08
 
Limitation on Leases
50
Section 9.09
 
Mergers, Etc.
50
Section 9.10
 
Proceeds of Notes and Letters of Credit
51
Section 9.11
 
ERISA Compliance
51
Section 9.12
 
Sale or Discount of Receivables
52
Section 9.13
 
Current Ratio
52
Section 9.14
 
Funded Debt to EBITDA
52
Section 9.15
 
Consolidated Interest Coverage Ratio
52
Section 9.16
 
Sale of Oil and Gas Properties
52
Section 9.17
 
Environmental Matters
52
Section 9.18
 
Transactions with Affiliates
53
Section 9.19
 
Subsidiaries
53
Section 9.20
 
Negative Pledge Agreements
53
Section 9.21
 
Gas Imbalances, Take-or-Pay or Other Prepayments
53
Section 9.22
 
Accounting Changes
53
     
ARTICLE X Events of Default; Remedies
53
       
Section 10.01
 
Events of Default
53
Section 10.02
 
Remedies
55
Section 10.03
 
Present Assignment of Interests
55
       
ARTICLE XI The Administrative Agent
56
       
Section 11.01
 
Appointment, Powers and Immunities
56
Section 11.02
 
Reliance by Administrative Agent
56
Section 11.03
 
Defaults
56
Section 11.04
 
Rights as a Lender
56
Section 11.05
 
Indemnification
56
Section 11.06
 
Non-Reliance on Administrative Agent and other Lenders
58
Section 11.07
 
Action by Administrative Agent
58
Section 11.08
 
Resignation or Removal of Administrative Agent
58

 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


 
Page
       
ARTICLE XII Miscellaneous
59
       
Section 12.01
 
Waiver
59
Section 12.02
 
Notices
59
Section 12.03
 
Payment of Expenses, Indemnities, etc.
59
Section 12.04
 
Amendments, Etc.
61
Section 12.05
 
Successors and Assigns
61
Section 12.06
 
Assignments and Participations
61
Section 12.07
 
Invalidity
63
Section 12.08
 
Counterparts
63
Section 12.09
 
References, Use of Word “Including”
63
Section 12.10
 
Survival
63
Section 12.11
 
Captions
63
Section 12.12
 
NO ORAL AGREEMENTS
63
Section 12.13
 
GOVERNING LAW SUBMISSION TO JURISDICTION
63
Section 12.14
 
Interest
65
Section 12.15
 
Confidentiality
66
Section 12.16
 
USA Patriot Act Notice
66
Section 12.17
 
Restatement of Existing Credit Agreement
67
       



EXHIBITS
         
Exhibit A
 
Form of Note
Exhibit B
 
Form of Borrowing, Continuation and Conversion Request
Exhibit C
 
Form of Compliance Certificate
Exhibit D
 
Security Instruments
Exhibit E
 
Form of Assignment Agreement
Exhibit F
 
Form of Letter in Lieu
Exhibit G
 
Form of Guaranty
Exhibit H
 
Form of Security Agreement
                 
SCHEDULES
         
Schedule 2.01(b)
 
Existing Letters of Credit
Schedule 7.03
 
Litigation
Schedule 7.10
 
Ownership Report
Schedule 7.14
 
Partnership Interests
Schedule 7.15
 
Subsidiary Interests
Schedule 7.20
 
Insurance
Schedule 7.21
 
Hedging Agreements
Schedule 7.23
 
Material Agreements
Schedule 7.24
 
Gas Imbalance Status for Obligors and Subsidiaries
Schedule 9.01
 
Debt



iv

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 27, 2006, among
ATLAS AMERICA, INC., a Delaware corporation (the “Borrower”); AIC, INC., a
Delaware corporation (“AIC”); ATLAS AMERICA, INC., a Pennsylvania corporation
(“Atlas PA”); ATLAS AMERICA MID-CONTINENT, INC., a Delaware corporation (“Atlas
Mid-Continent”); ATLAS ENERGY CORPORATION, an Ohio corporation (“AEC”); ATLAS
NOBLE CORP., a Delaware corporation (“Atlas Noble”); ATLAS RESOURCES, LLC, a
Pennsylvania limited liability company (“Atlas Resources”); REI-NY, INC., a
Delaware corporation (“REI”); RESOURCE ENERGY, INC., a Delaware corporation
(“Resource Energy”); RESOURCE WELL SERVICES, INC., a Delaware corporation
(“RWS”); and VIKING RESOURCES CORPORATION, a Pennsylvania corporation (“Viking”)
(AEC, AIC, Atlas Mid-Continent, Atlas Noble, Atlas PA, Atlas Resources, REI,
Resource Energy, RWS, and Viking collectively, the “Guarantors”; the Borrower
and the Guarantors collectively, the “Obligors”); each of the lenders that is a
signatory hereto or which becomes a signatory hereto as provided in Section
12.06 (individually, together with its successors and assigns, a “Lender” and,
collectively, the “Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity the “Administrative Agent”), BANK OF AMERICA, N.A.,
AND COMPASS BANK, as co-syndication agents, BANK OF OKLAHOMA, N.A., U.S. BANK,
NATIONAL ASSOCIATION, and BNP PARIBAS, as co-documentation agents, and WACHOVIA
BANK, NATIONAL ASSOCIATION, as issuing bank (in such capacity, together with its
successors in such capacity, the “Issuing Bank”).


R E C I T A L S


A.    Administrative Agent, the Obligors and the certain lenders (the “Existing
Lenders”) are parties to that certain Credit Agreement dated as of March 12,
2004, as amended (the “Existing Credit Agreement”), pursuant to which the
Existing Lenders agreed to make loans to and extensions of credit to the
Borrower, as evidenced by promissory notes of the Borrower in favor of the
Existing Lenders issued pursuant to the Existing Credit Agreement, which notes
and other indebtedness, obligations and liabilities under the Existing Credit
Agreement (the “Existing Debt”) were secured by liens and security interests
(the “Existing Liens”) granted by Borrower and certain Guarantors and guaranteed
by certain of the Guarantors.


B.    The Borrower desires to amend and restate the Existing Credit Agreement in
its entirety as set forth herein.


C.    The Administrative Agent and the Lenders have agreed to amend and restate
the Existing Credit Agreement and to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.


D.    Each of the Borrower, Guarantors, the Lenders and Administrative Agent
intend that loans and letters of credit outstanding under the Existing Credit
Agreement, shall, on the Closing Date, be amended, restated and converted into
Loans and Letters of Credit under this Agreement (but shall not be deemed to be
repaid or terminated), all Existing Liens securing the Existing Debt of the
Borrower pursuant to the Existing Credit Agreement shall be continued and
renewed and shall remain in full force and effect as security for the payment of
all Indebtedness of the Borrower under this Agreement, and the Existing Credit
Agreement shall be amended and restated in its entirety in the form of this
Agreement.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree to amend and
restate the Existing Credit Agreement as follows:


--------------------------------------------------------------------------------


 
ARTICLE I
Definitions and Accounting Matters
 
 
Section 1.01    Terms Defined Above. As used in this Agreement, the terms
“Administrative Agent,” “AEC,” “AIC,” “Atlas Mid-Continent,” “Atlas Noble,”
“Atlas PA,” “Atlas Resources,” “Borrower,” “Existing Credit Agreement,”
“Existing Debt,” “Existing Lenders,” “Existing Liens,” “Guarantors,” “Issuing
Bank,” “Lender,” “Lenders,” “Obligors,” “REI,” “Resource Energy,” “RWS,” and
“Viking” shall have the meanings indicated above.
 
Section 1.02    Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Article I or in other
provisions of this Agreement in the singular to have equivalent meanings when
used in the plural and vice versa):
 
Additional Costs shall have the meaning assigned such term in Section 5.01(a).


Adjusted LIBOR shall mean, with respect to any LIBOR Loan, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan for
the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period.


Affected Loans shall have the meaning assigned such term in Section 5.04.


Affiliate of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person, (ii)
any director or officer of such first Person or of any Person referred to in
clause (i) above and (iii) if any Person in clause (i) above is an individual,
any member of the immediate family (including parents, spouse and children) of
such individual and any trust whose principal beneficiary is such individual or
one or more members of such immediate family and any Person who is controlled by
any such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.


Agreement shall mean this Credit Agreement, as the same may from time to time be
further amended or supplemented.


Aggregate Maximum Revolving Credit Amounts at any time shall equal the sum of
the Maximum Revolving Credit Amounts of the Lenders (initially, $200,000,000),
as the same may be reduced pursuant to Section 2.03(d).


Aggregate Revolving Credit Commitments at any time shall equal the amount
calculated in accordance with Section 2.03.


APH shall mean Atlas Pipeline Holdings, L.P., a Delaware limited partnership.


APH GP shall mean Atlas Pipeline Holdings GP, LLC, a Delaware limited liability
company


APL shall mean Atlas Pipeline Partners, L.P., a Delaware limited partnership.


Applicable Lending Office shall mean, for each Lender and for each Type of Loan,
the lending office of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan on the signature pages hereof or such other offices of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained.


Applicable Margin shall mean the applicable per annum percentage set forth at
the appropriate intersection in the table shown below, based on the Borrowing
Base Utilization as in effect from time to time:

2

--------------------------------------------------------------------------------





Borrowing Base Utilization
Applicable Margin
 
LIBOR Loans
Base Rate Loans
Less than or equal to 25%
1.00%
0.00%
 
Greater than 25%,
but less than or equal to 50%
 
1.25%
 
0.25%
 
Greater than 50%,
but less than or equal to 75%
 
1.50%
 
0.50%
 
Greater than 75%
1.75%
0.75%

 
Each change in the Applicable Margin resulting from a change in the Borrowing
Base Utilization shall take effect on the day such change in the Borrowing Base
Utilization occurs.


Assignment shall have the meaning assigned such term in Section 12.06(b).


Atlas Pipeline shall mean Atlas Pipeline Partners, GP, LLC, a Delaware limited
liability company.


Base Rate shall mean, with respect to any Base Rate Loan, for any day, a rate
per annum equal to the higher of (i) the Federal Funds Rate for any such day
plus ½of 1% or (ii) the Prime Rate for such day. Each change in any interest
rate provided for herein based upon the Base Rate resulting from a change in the
Base Rate shall take effect at the time of such change in the Base Rate.


Base Rate Loans shall mean Loans that bear interest at rates based upon the Base
Rate.


Borrowing Base shall mean at any time an amount equal to the amount determined
in accordance with Section 2.08.


Borrowing Base Deficiency shall mean, and occur at any time when, the amount by
which the aggregate outstanding principal amount of the Loans plus the LC
Exposure exceeds the Borrowing Base, whether as the result of a redetermination,
a scheduled reduction, or otherwise.


Borrowing Base Period shall mean (i) the period from the Closing Date until June
14, 2006, and (ii) each six-month period commencing June 15 and December 15
thereafter.


Borrowing Base Utilization shall mean at any time, an amount equal to the
quotient of (i) the aggregate principal amount of Loans outstanding plus LC
Exposure, divided by (ii) the Borrowing Base.


Business Day shall mean any day other than a day on which commercial banks are
authorized or required to close in Texas or North Carolina and, where such term
is used in the definition of “Quarterly Date” or if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.


Change of Control means the occurrence of any of the following events: (a) any
Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Exchange Act, and including holding proxies to vote for the
election of directors other than proxies held by the Borrower’s management or
their designees to be voted in favor of persons nominated by the Borrower’s
Board of Directors) of 35% or more of the outstanding voting securities of the
Borrower, measured by voting power (including both ordinary shares and any
preferred stock or other equity securities entitling the holders thereof to vote
with the holders of common stock in elections for directors of the Borrower),
(b) the Borrower shall fail beneficially to own, directly or indirectly, 85% of
the outstanding shares of voting capital stock of AIC, AEC, Atlas Mid-Continent,
Atlas Noble, Atlas PA, Atlas Resources, REI, Resource Energy, RWS, or Viking and
any other Wholly Owned Subsidiary now or hereafter existing that is a Guarantor,
(c) the Borrower shall fail beneficially to own, directly or indirectly, 51% of
the membership interests of APH GP, or (d) the first day on which a majority of
the Board of Directors of Borrower are not Continuing Directors.

3

--------------------------------------------------------------------------------



Closing Date shall mean the date upon which the conditions precedent for initial
funding set forth in Section 6.01 are satisfied.


Code shall mean the Internal Revenue Code of 1986, as amended from time to time
and any successor statute.


Commitment shall mean for any Lender, its Revolving Credit Commitment.


Consolidated Interest Coverage Ratio shall mean the ratio of (i) EBITDA for such
Person and its Consolidated Subsidiaries on a consolidated basis for the fiscal
quarter ending on such date to (ii) cash interest payments made for such Person
and its Consolidated Subsidiaries on a consolidated basis for such fiscal
quarter.


Consolidated Net Income shall mean with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of such Person and its Consolidated Subsidiaries after allowances for
taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (i) the net income of any other
entity in which such Person or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other entity to be
consolidated with the net income of such Person and its Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in such period by such other entity to
such Person or to a Consolidated Subsidiary, as the case may be; (ii) the net
income (but not loss) of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited in each case determined in accordance with GAAP;
(iii) the net income (or loss) of any entity acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (iv) any gains
or losses attributable to discontinued operations, in an aggregate amount not to
exceed $5,000,000 or to Property sales not in the ordinary course of business,
and (v) the cumulative effect of a change in accounting principles and any gains
or losses attributable to writeups or write downs of assets.


Consolidated Subsidiaries shall mean each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP; provided, however, that the Consolidated
Subsidiaries of Borrower shall not include the Unrestricted Entities, except
with respect to the financial statements delivered from time to time by Borrower
pursuant to Sections 8.01 (a) and (b).


Continuing Directors means any member of the Board of Directors of the Borrower
who (x) is a member of such Board of Directors as of the date of this Agreement
or (y) was nominated for election or elected to such Board of Directors with the
affirmative vote of two-thirds of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election.


Cumulative Net Income Amount shall mean, as of the date of determination, an
amount equal to the sum of (a) 50% of the Borrower’s cumulative Consolidated Net
Income during the period from October 1, 2005, to, and including, the date of
determination and (b) $5,000,000.


Debt shall mean, for any Person the sum of the following (without duplication):
(i) all obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, interest,
fees and charges); (ii) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (iii) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (iv) all obligations under leases which shall have been, or should have
been, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable (whether contingent or otherwise); (v) all obligations
under operating leases which require such Person or its Affiliate to make
payments over the term of such lease, including payments at termination, based
on the purchase price or appraisal value of the Property subject to such lease
plus a marginal interest rate, and used primarily as a financing vehicle for, or
to monetize, such Property; (vi) all Debt (as described in the other clauses of
this definition) and other obligations of others secured by a Lien on any asset
of such Person, whether or not such Debt is assumed by such Person; (vii) all
Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to deliver goods or
services including Hydrocarbons in consideration of advance payments;
(x) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (xi) any capital
stock of such Person in which such Person has a mandatory obligation to redeem
such stock; (xii) any Debt of a Subsidiary for which such Person is liable
either by agreement or because of a Governmental Requirement; (xiii) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment; and
(xiv) all obligations of such Person under Hedging Agreements.

4

--------------------------------------------------------------------------------


 
Default shall mean an Event of Default or an event which with notice or lapse of
applicable grace period or both would become an Event of Default.


Dollars and $ shall mean lawful money of the United States of America.


EBITDA shall mean, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion and amortization.


Engineering Reports shall have the meaning assigned such term in Section 2.08.


Environmental Laws shall mean any and all Governmental Requirements pertaining
to health or the environment in effect in any and all jurisdictions in which any
Obligor or any Subsidiary is conducting or at any time has conducted business,
or where any Property of any Obligor or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection laws. The term “oil” shall have the meaning specified
in OPA, the terms “hazardous substance” and “release” or “threatened release”
have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” or “disposed” have the meanings specified in RCRA; provided, however,
that (i) in the event either OPA, CERCLA or RCRA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (ii) to the extent the laws of the
state in which any Property of any Obligor or any Subsidiary is located
establish a meaning for “oil,” “hazardous substance,” “release,” “solid waste”
or “disposal” which is broader than that specified in either OPA, CERCLA or
RCRA, such broader meaning shall apply.


ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute.


ERISA Affiliate shall mean each trade or business (whether or not incorporated)
which together with the Borrower or any Subsidiary would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.


ERISA Event shall mean (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder, (ii) the withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, (iv)
the institution of proceedings to terminate a Plan by the PBGC or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

5

--------------------------------------------------------------------------------



Event of Default shall have the meaning assigned such term in Section 10.01.


Excepted Liens shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with worker’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (iii) operators’ Liens in favor of Persons other than
Obligors, Subsidiaries and their Affiliates, vendors’, carriers’,
warehousemen’s, repairmen's, mechanics’, workmen’s, materialmen’s, construction
or other like Liens arising by operation of law in the ordinary course of
business or incident to the exploration, development, operation and maintenance
of Oil and Gas Properties or statutory landlord’s liens, each of which is in
respect of obligations that have not been outstanding more than 90 days or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP; (iv) any Liens
reserved in leases by lessors or farmout agreements by farmors for royalties and
for compliance with the terms of the farmout agreements or leases in the case of
leasehold estates, to the extent that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by any Obligor or any Subsidiary or
materially impair the value of such Property subject thereto; (v) encumbrances
(other than to secure the payment of borrowed money or the deferred purchase
price of Property or services), easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any rights of way or other
Property of any Obligor or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the
transportation of gas, oil, or timber, and other like purposes, or for the joint
or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by any Obligor or any Subsidiary or
materially impair the value of such Property subject thereto; (vi) deposits of
cash or securities to secure the performance of bids, trade contracts, leases,
statutory obligations and other obligations of a like nature incurred in the
ordinary course of business; (vii) the Existing Liens and (viii) Liens permitted
by the Security Instruments.


Existing Letters of Credit shall mean the issued and outstanding letters of
credit issued under the Existing Credit Agreement more particularly described on
Schedule 2.01(b) attached hereto, which Existing Letters of Credit shall be
deemed Letters of Credit hereunder.


Federal Funds Rate shall mean, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with a member of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such-
day, provided that (i) if the date for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.


Fee Letter shall mean that certain letter agreement from Wachovia Bank, National
Association and Wachovia Capital Markets, LLC to the Borrower dated March 22,
2006, concerning certain fees in connection with this Agreement and any
agreements or instruments executed in connection therewith, as the same may be
amended or replaced from time to time.


Financial Statements shall mean the financial statement or statements of the
Borrower and its Consolidated Subsidiaries described or referred to in Section
7.02.


Funded Debt shall mean, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments (including principal,
interest, fees and charges); (ii) all obligations of such Person (whether
contingent or otherwise) in respect of bankers’ acceptances, letters of credit,
surety or other bonds and similar instruments; (iii) all obligations of such
Person to pay the deferred purchase price of Property or services (other than
for borrowed money); (iv) all obligations under leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases in respect
of which such Person is liable (whether contingent or otherwise);
(v) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (vi) any capital
stock of such Person in which such Person has a mandatory obligation to redeem
such stock; (vii) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment; and (viii) all obligations of such Person under Hedging
Agreements. For the avoidance of doubt, the Borrower’s obligations under the Tax
Matters Agreement and the Transition Services Agreement constitute “Funded Debt”
of the Borrower hereunder.

6

--------------------------------------------------------------------------------



GAAP shall mean generally accepted accounting principles in the United States of
America in effect from time to time.


Governmental Authority shall include the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, any
Obligor, their Subsidiaries or any of their Property or the Administrative
Agent, any Lender or any Applicable Lending Office.


Governmental Requirement shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.


Guarantor shall mean each of the parties named as “Guarantors” in the opening
paragraph of this Agreement and each of the parties that from time to time
become a party to a Guaranty Agreement pursuant to the terms of this Agreement.


Guaranty Agreement shall mean, collectively, (i) an agreement executed by a
Guarantor substantially in the form of Exhibit G (or such other agreement in
form and substance satisfactory to the Administrative Agent) guarantying,
unconditionally, payment of the Indebtedness, together with (ii) any amendment,
modification, supplement, restatement, ratification, or reaffirmation of any
Guaranty Agreement made in accordance with the Loan Documents.


Hedging Agreements shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.


Highest Lawful Rate means, as of a particular date, the highest non-usurious
rate of interest, if any, permitted from day to day by applicable law. To the
extent Texas law is applicable, the Lenders hereby notify and disclose to the
Borrower that, for purposes of Texas Finance Code §303.001, as it may from time
to time be amended, the “applicable ceiling” shall be the “weekly ceiling” from
time to time in effect as limited by Texas Finance Code §303.009; provided,
however, that to the extent permitted by applicable law, the Lender reserves the
right to change the “applicable ceiling” from time to time by further notice and
disclosure to the Borrower.


Hydrocarbon Interests shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.


Hydrocarbons shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.


Indebtedness shall mean any and all amounts owing or to be owing by the Borrower
or any Obligor to the Administrative Agent, the Issuing Bank and/or the Lenders
or any Affiliates of Lenders in connection with the Loan Documents, any Letter
of Credit Agreements, any Hedging Agreements now or hereafter arising between
the Borrower or any Obligor and the Administrative Agent, the Issuing Bank, any
Lender or its Affiliate and permitted by the terms of this Agreement, and all
renewals, extensions and/or rearrangements of any of the foregoing.

7

--------------------------------------------------------------------------------



Indemnified Parties shall have the meaning assigned such term in Section
12.03(a)(ii).


Indemnity Matters shall mean any and all actions, suits, proceedings (including
any investigations, litigation or inquiries), claims, demands and causes of
action made or threatened against a Person and, in connection therewith, all
losses, liabilities, damages (including, without limitation, consequential
damages) or reasonable costs and expenses of any kind or nature whatsoever
incurred by such Person whether caused by the sole or concurrent negligence of
such Person seeking indemnification.


Initial Borrowing Base shall have the meaning assigned such term in Section
2.08(a).


Initial Funding shall mean the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.


Initial Reserve Report shall mean collectively the reports, copies of which have
been delivered to the Administrative Agent, dated as of September 30, 2005,
prepared by Wright & Company, Inc.


Intercompany Debt shall mean Funded Debt that is owed by an Obligor to another
Obligor.


Intercompany Notes shall mean the promissory notes executed to evidence the
Intercompany Debt.


Interest Period shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third, or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02, except that
each Interest Period which commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) no
Interest Period may end after the Revolving Credit Termination Date; (ii) no
Interest Period for any LIBOR Loan may end after the due date of any
installment, if any, provided for in Section 3.01 to the extent that such LIBOR
Loan would need to be prepaid prior to the end of such Interest Period in order
for such installment to be paid when due; (iii) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day); and (iv) no
Interest Period shall have a duration of less than one month and, if the
Interest Period for any LIBOR Loans would otherwise be for a shorter period,
such Loans shall not be available hereunder.


Issuing Bank shall have the meaning assigned to such term in the introductory
paragraph to this Agreement, or any other Lender agreed to between the Borrower
and the Administrative Agent to issue Letters of Credit.


LC Commitment at any time shall mean $50,000,000.


LC Exposure at any time shall mean the difference between (i) the aggregate face
amount of all undrawn and uncancelled Letters of Credit plus (ii) the aggregate
of all amounts drawn under all Letters of Credit and not yet reimbursed.


Letter of Credit Agreements shall mean the written agreements with the Issuing
Bank, as issuing lender for any Letter of Credit, executed in connection with
the issuance by the Issuing Bank of the Letters of Credit, such agreements to be
on the Issuing Bank’s customary form for letters of credit of comparable amount
and purpose as from time to time in effect or as otherwise agreed to by the
Borrower and the Issuing Bank.


Letters of Credit shall mean the stand-by letters of credit issued pursuant to
Section 2.01(b) and all reimbursement obligations pertaining to any such letters
of credit, and “Letter of Credit” shall mean any one of the Letters of Credit
and the reimbursement obligations pertaining thereto.


LIBOR shall mean the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) of interest determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period
commencing on the first day of such Interest Period appearing on Dow Jones
Market Service Page 3750 as of 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period. In the event that such
rate does not appear on Dow Jones Market Service Page 3750, “LIBOR” shall be
determined by the Administrative Agent to be the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in Dollars
are offered by leading reference banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period and in an amount substantially equal to the amount of the
applicable Loan.

8

--------------------------------------------------------------------------------



LIBOR Loans shall mean Loans the interest rates on which are determined on the
basis of rates referred to in the definition of “Adjusted LIBOR”.


Lien shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (i) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (ii) production payments and the like payable out of
Oil and Gas Properties. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, each Obligor or any Subsidiary shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.


Loan Documents shall mean this Agreement, the Notes, all Letters of Credit, all
Letter of Credit Agreements, the Fee Letter, the Security Instruments, and the
Guaranty Agreements.


Loans shall mean the loans as provided for by Section 2.01(a) or any
Continuations or Conversions thereof.


Majority Lenders shall mean, at any time while no Loans are outstanding, Lenders
having at least sixty-six and two-thirds percent (66 2/3%) of the Aggregate
Revolving Credit Commitments and, at any time while Loans are outstanding,
Lenders holding at least sixty-six and two-thirds percent (66 2/3%) of the
outstanding aggregate principal amount of the Loans (without regard to any sale
by a Lender of a participation in any Loan under Section 12.06(c)).


Material Adverse Effect shall mean any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Borrower and the Guarantors taken as a whole, or (ii) the ability of the
Borrower or any Guarantor to carry out its business as at the Closing Date
(excluding the dissolution or liquidation of any Guarantor pursuant to a merger
to the extent permitted under Section 9.09) or meet its obligations under the
Loan Documents on a timely basis, or (iii) the Administrative Agent’s and the
Lenders’ interests in the collateral securing the Indebtedness, or the
Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.


Material Agreements shall have the meaning assigned to such term in Section
7.23.


Maximum Revolving Credit Amount shall mean, as to each Lender, the dollar amount
of such Lender’s Percentage Share of the Aggregate Maximum Revolving Credit
Amount (as the same may be reduced pursuant to Section 2.03(d) pro rata to each
Lender based on its Percentage Share), as modified from time to time to reflect
any assignments permitted by Section 12.06(b).


Mortgage shall mean any one of the mortgages listed on Exhibit D hereto, and
Mortgages means all of them.


Mortgaged Property shall mean the Property owned by the Obligors and which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.


Multiemployer Plan shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.


Notes shall mean the Notes provided for by Section 2.06, together with any and
all renewals, extensions for any period, increases, rearrangements,
substitutions or modifications thereof.


Oil and Gas Properties shall mean Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or attributable to such Hydrocarbon Interests; all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, the lands covered thereby and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

9

--------------------------------------------------------------------------------



Oil and Gas Properties Collateral Value shall mean the collateral value of the
Oil and Gas Properties as determined by the Lenders in accordance with the
procedures set forth under Section 2.08. 


Other Taxes shall have the meaning assigned such term in Section 4.06(b).


Ownership Report shall mean a report prepared by the Borrower on a well by well
basis reflecting the working and net revenue interests for each Obligor, and the
gross working interest and gross revenue interests for each Partnership and such
other information reasonably requested by Lender in form attached hereto as
Schedule 7.10.


Partnerships shall mean such partnerships listed on Schedule 7.14 and such other
partnerships which are principally engaged in the acquisition and development of
Oil and Gas Properties as may be wholly or partially owned directly or
indirectly by any Obligor from time to time hereafter other than APL and APH.


PBGC shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.


Percentage Share shall mean the percentage of the Aggregate Revolving Credit
Commitment to be provided by a Lender under this Agreement, as modified from
time to time to reflect any assignments permitted by Section 12.06(b).


Permitted Merger shall mean such merger or consolidation as is permitted under
Section 9.09.


Person shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.


Plan shall mean any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (i) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any Subsidiary or an ERISA Affiliate or (ii) was at any time
during the preceding six calendar years sponsored, maintained or contributed to,
by the Borrower, any Subsidiary or an ERISA Affiliate.


Post-Default Rate shall mean, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum equal to two percent (2%) per annum above the Base
Rate as in effect from time to time plus the Applicable Margin (if any), but in
no event to exceed the Highest Lawful Rate.


Prime Rate shall mean the rate of interest from time to time announced publicly
by the Administrative Agent as its prime commercial lending rate. Such rate is
set by the Administrative Agent as a general reference rate of interest, taking
into account such factors as the Administrative Agent may deem appropriate, it
being understood that many of the Administrative Agent’s commercial or other
loans are priced in relation to such rate, that it is not necessarily the lowest
or best rate actually charged to any customer and that the Administrative Agent
may make various commercial or other loans at rates of interest having no
relationship to such rate.

10

--------------------------------------------------------------------------------



Principal Office shall mean the principal office of the Administrative Agent,
presently located at 1001 Fannin, Suite 2255, Houston, Texas 77002-6709.


Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, moveable or immoveable, tangible or intangible.


Quarterly Dates shall mean the first day of each January, April, July, and
October in each year, the first of which shall be July 1, 2006; provided,
however, that if any such day is not a Business Day, such Quarterly Date shall
be the next succeeding Business Day.


RAI shall mean Resource America, Inc., a Delaware corporation.


Redetermination Date shall mean the date that the redetermined Borrowing Base
becomes effective subject to the notice requirements specified in Section
2.08(b) both for scheduled redeterminations and unscheduled redeterminations.


Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.


Regulatory Change shall mean, with respect to any Lender, any change after the
Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.


Required Payment shall have the meaning assigned such term in Section 4.04.


Reserve Report shall mean a report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of each October 1 or April 1,
immediately prior to the commencement of each Borrowing Base Period, as
applicable (or such other date in the event of an unscheduled redetermination);
(i) the oil and gas reserves attributable to all of the Obligors’ Oil and Gas
Properties whether owned directly or indirectly by such Person and expressly
including such reserves attributable to each Obligor’s net ownership in the
Partnerships’ Oil and Gas Properties together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time and (ii) such
other information as the Administrative Agent may reasonably request.


Reserve Requirement shall mean, for any Interest Period for any LIBOR Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (i) any category of liabilities which includes deposits by
reference to which LIBOR is to be determined as provided in the definition of
“LIBOR” or (ii) any category of extensions of credit or other assets which
include a LIBOR Loan.


Responsible Officer shall mean, as to any Person, the Chief Executive Officer,
the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of the Borrower.


Revolving Credit Commitment shall mean, for any Lender, its obligation to make
Loans and participate in the issuance of Letters of Credit as provided in
Section 2.01(b) up to the lesser of (i) such Lender’s Maximum Revolving Credit
Amount and (ii) such Lender’s Percentage Share of the then effective Borrowing
Base.


Revolving Credit Termination Date shall mean the earliest to occur of (i) the
fifth anniversary date of the Closing Date, (ii) the date that the Commitments
are terminated pursuant to Section 10.02, and (iii) the date that the
Commitments are fully terminated pursuant to Section 2.03(d).

11

--------------------------------------------------------------------------------



Scheduled Redetermination Date shall have the meaning assigned such term in
Section 2.08(b).


SEC shall mean the Securities and Exchange Commission or any successor
Governmental Authority.


Security Agreement shall mean, collectively, (i) an agreement executed by an
Obligor substantially in the form of Exhibit H (or such other agreement in form
and substance satisfactory to the Administrative Agent) pursuant to which such
Obligor pledges and assigns the collateral named therein as security for
repayment of the Indebtedness, together with (ii) any amendment, modification,
supplement, restatement, ratification, or reaffirmation of any Security
Agreement made in accordance with the Loan Documents.


Security Instruments shall mean the agreements or instruments described or
referred to in Exhibit D, and any and all other agreements or instruments now or
hereafter executed and delivered by the Obligors or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of, the Notes,
the Guarantees, the Hedge Agreements, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
supplemented or restated from time to time.


Special Entity shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which the Borrower or one or more of its
other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).


Subsidiary shall mean (i) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of its Subsidiaries or by the Borrower and one or
more of its Subsidiaries and (ii) any Special Entity excluding APL.


Tax Matters Agreement means that certain Tax Matters Agreement dated as of May
14, 2004, between RAI and Borrower.


Taxes shall have the meaning assigned such term in Section 4.06(a).


Transfer shall mean any sale, assignment, farm-out, conveyance or other transfer
of any Oil and Gas Property, or any interest in any Oil and Gas Property
(including, without limitation, any working interest, overriding royalty
interest, production payments, net profits interest, royalty interest, or
mineral fee interest) or in any Partnership, except for (i) the sale of
Hydrocarbons in the ordinary course of business on a current basis, or (ii) the
sale or transfer of equipment in the ordinary course of business that is no
longer necessary for the business of any Obligor or is contemporaneously
replaced by equipment of at least comparable value and use.


Transition Services Agreement means that certain Transition Services Agreement
dated as of May 14, 2004, between RAI and Borrower.


Type shall mean, with respect to any Loan, a Base Rate Loan or a LIBOR Loan.


Unrestricted Entities shall mean Subsidiaries of the Borrower designated as
Unrestricted Entities by the Borrower and approved by Majority Lenders. As of
the Closing Date, the Unrestricted Entities are APH GP, APH, each of the direct
and indirect subsidiaries of APH, and each of the Subsidiaries marked with an
asterisk on Schedule 7.15 hereto.


Wholly Owned Subsidiary shall mean a Subsidiary for which all of the outstanding
shares of stock or other equity of such entity is owned directly or indirectly
by Borrower or one of Borrower’s Wholly Owned Subsidiaries.
 
Section 1.03    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s independent public
accountants).
 
12

--------------------------------------------------------------------------------


 
ARTICLE II
Commitments
 
Section 2.01    Loans and Letters of Credit.
 
(a) Loans. Each Lender severally agrees, on the terms and conditions of this
Agreement, to make loans to the Borrower during the period from and including
(i) the Closing Date or (ii) such later date that such Lender becomes a party to
this Agreement as provided in Section 12.06(b), to and up to, but excluding, the
Revolving Credit Termination Date in an aggregate principal amount at any one
time outstanding up to, but not exceeding, the amount of such Lender’s Revolving
Credit Commitment as then in effect; provided, however, that the aggregate
principal amount of all such Loans by all Lenders hereunder at any one time
outstanding together with the LC Exposure shall not exceed the lesser of (i) the
Borrowing Base and (ii) the Aggregate Maximum Revolving Credit Amounts. Subject
to the terms of this Agreement, during the period from the Closing Date to and
up to, but excluding, the Revolving Credit Termination Date, the Borrower may
borrow, repay and reborrow the amount described in this Section 2.01(a).
 
(b) Letters of Credit. During the period from and including the Closing Date to,
but excluding, five (5) Business Days prior to the Revolving Credit Termination
Date, the Issuing Bank, as issuing bank for the Lenders, agrees to continue the
Existing Letters of Credit and extend credit for the account of any Obligor at
any time and from time to time by issuing, renewing, extending or reissuing
Letters of Credit; provided however, the LC Exposure at any one time outstanding
shall not exceed the lesser of (i) the LC Commitment or (ii) the Aggregate
Revolving Credit Commitments, as then in effect, minus the aggregate principal
amount of all Loans then outstanding. The Lenders shall participate in such
Letters of Credit according to their respective Percentage Shares. Each of the
Letters of Credit shall (i) be issued by the Issuing Bank, (ii) contain such
terms and provisions as are reasonably required by the Issuing Bank, (iii) be
for the account of such Obligor, and (iv) expire not later than the earlier of
(A) twelve months from the date of issuance of such Letter of Credit and
(B) five (5) Business Days before the Revolving Credit Termination Date.
 
(c) Limitation on Types of Loans. Subject to the other terms and provisions of
this Agreement, at the option of the Borrower, the Loans may be Base Rate Loans
or LIBOR Loans; provided that, without the prior written consent of the Majority
Lenders, no more than eight LIBOR Loans may be outstanding at any time.
 
(d) Loans and Borrowings under the Existing Credit Agreement. On the Closing
Date:
 
(i)   the Borrower shall pay all accrued and unpaid commitment fees, break
funding fees under Section 5.05 and all other fees that are outstanding under
the Existing Credit Agreement for the account of each Existing Lender under the
Existing Credit Agreement;
 
(ii)         each “Base Rate Loan” and “LIBOR Loan” outstanding under the
Existing Credit Agreement shall be deemed to be repaid with the proceeds of a
new Base Rate Loan or LIBOR Loan, as applicable, under this Agreement;
 
13

--------------------------------------------------------------------------------


 
(iii)        the Administrative Agent shall use reasonable efforts to cause such
Existing Lender under the Existing Credit Agreement to deliver to the Borrower
as soon as practicable after the Closing Date, the Note issued by the Borrower
to it under the Existing Credit Agreement, marked “canceled” or otherwise
similarly defaced; and
 
(iv)        the Existing Credit Agreement and the commitments thereunder shall
be superceded by this Agreement and such commitments shall terminate; provided,
that, the provisions of the Existing Credit Agreement that are expressly
intended to survive termination of the Existing Credit Agreement shall survive.
 
It is the intent of the parties that this Agreement not constitute a novation of
the obligations and liabilities existing under the Existing Credit Agreement or
evidence repayment of any such obligations and liabilities and that this
Agreement amend and restate in its entirety the Existing Credit Agreement and
re-evidence the obligations of the Borrower outstanding thereunder.
 
Section 2.02     Borrowings, Continuations and Conversions, Letters of Credit.
 
(a) Borrowings. The Borrower shall give the Administrative Agent (which shall
promptly notify the Lenders) advance notice as hereinafter provided of each
borrowing hereunder, which shall specify (i) the aggregate amount of such
borrowing, (ii) the Type and (iii) the date (which shall be a Business Day) of
the Loans to be borrowed, and (iv) (in the case of LIBOR Loans) the duration of
the Interest Period therefor.
 
(b) Minimum Amounts. If a borrowing consists in whole or in part of LIBOR Loans,
such LIBOR Loans shall be in amounts of at least $500,000 or any whole multiple
of $250,000 in excess thereof. If a borrowing consists in whole or in part of
Base Rate Loans, such Base Rate Loans shall be in amounts of at least $500,000
or integral multiples of $250,000 in excess thereof.
 
(c) Notices. All borrowings, continuations and conversions shall require advance
written notice to the Administrative Agent (which shall promptly notify the
Lenders) in the form of Exhibit B (or telephonic notice promptly confirmed by
such a written notice), which in each case shall be irrevocable, from the
Borrower to be received by the Administrative Agent not later than 12:00 p.m.
Charlotte, North Carolina time at least one Business Day prior to the date of
each Base Rate Loan borrowing and three Business Days prior to the date of each
LIBOR Loan borrowing, continuation or conversion. Without in any way limiting
the Borrower’s obligation to confirm in writing any telephonic notice, the
Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent.
 
(d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of any LIBOR Loan may be continued as provided
herein, provided that (i) any continuation of any such Loan shall be (as to each
Loan as continued for an applicable Interest Period) in amounts of at least
$500,000 or any whole multiple of $250,000 in excess thereof and (ii) no Default
shall have occurred and be continuing. If a Default shall have occurred and be
continuing, each LIBOR Loan shall be converted to a Base Rate Loan on the last
day of the Interest Period applicable thereto.
 
14

--------------------------------------------------------------------------------


 
(e) Conversion Options. The Borrower may elect to convert all or any part of any
LIBOR Loan on the last day of the then current Interest Period relating thereto
to a Base Rate Loan by giving advance notice to the Administrative Agent (which
shall promptly notify the Lenders) of such election. Subject to the provisions
made in this Section 2.02(e), the Borrower may elect to convert all or any part
of any Base Rate Loan at any time and from time to time to a LIBOR Loan by
giving advance notice as provided in Section 2.02(c) to the Administrative Agent
(which shall promptly notify the Lenders) of such election. All or any part of
any outstanding Loan may be converted as provided herein, provided that (i) any
conversion of any Base Rate Loan into a LIBOR Loan shall be (as to each such
Loan into which there is a conversion for an applicable Interest Period) in
amounts of at least $500,000 or any whole multiple of $250,000 in excess thereof
and (ii) no Default shall have occurred and be continuing. If a Default shall
have occurred and be continuing, no Base Rate Loan may be converted into a LIBOR
Loan.
 
(f) Advances. Not later than 12:00 p.m. Charlotte, North Carolina time on the
date specified for each the borrowing hereunder, each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower,
designated by the Borrower and maintained at the Principal Office.
 
(g) Letters of Credit. The Borrower shall give the Issuing Bank (which shall
promptly notify the Lenders of such request and their Percentage Share of such
Letter of Credit) advance notice to be received by the Issuing Bank not later
than 12:00 p.m. Charlotte, North Carolina time not less than three Business Days
prior thereto of each request for the issuance, and at least ten Business Days
prior to the date of the renewal or extension, of a Letter of Credit hereunder
which request shall specify (i) the amount of such Letter of Credit, (ii) the
date (which shall be a Business Day) such Letter of Credit is to be issued,
renewed or extended, (iii) the duration thereof, (iv) the name and address of
the beneficiary thereof, and (v) such other information as the Issuing Bank may
reasonably request, all of which shall be reasonably satisfactory to the Issuing
Bank. Subject to the terms and conditions of this Agreement, on the date
specified for the issuance, renewal or extension of a Letter of Credit, the
Administrative Agent shall issue, renew or extend such Letter of Credit to the
beneficiary thereof.
 
In conjunction with the issuance of each Letter of Credit, the Borrower shall
execute a Letter of Credit Agreement. In the event of any conflict between any
provision of a Letter of Credit Agreement and this Agreement, the Borrower, the
Issuing Bank, the Administrative Agent and the Lenders hereby agree that the
provisions of this Agreement shall govern.


The Issuing Bank will send to the Borrower and each Lender, immediately upon
issuance of any Letter of Credit, or an amendment thereto, a true and complete
copy of such Letter of Credit, or such amendment thereto.
 
Section 2.03     Commitments; Changes of Commitments.
 
(a) Commitments. The initial amount of the Aggregate Revolving Credit
Commitments shall be $130,000,000. The Aggregate Revolving Credit Commitments
may be increased from time to time in accordance with subsection (b) of this
section, or reduced from time to time in accordance with subsection (c) of this
section.
 
(b) Increase in Revolving Credit Commitments.
 
15

--------------------------------------------------------------------------------


 
(i)    Provided there exists no Default or Event of Default and subject to the
conditions set forth under clause (v) below, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), Borrower may from time to time
request an increase in the Revolving Credit Commitments; provided, that (A) the
Aggregate Revolving Credit Commitments shall not at any time exceed the lesser
of (1) the Aggregate Maximum Revolving Credit Amounts after adjustments
resulting from reductions thereof pursuant to Section 2.03(d) and (2) the then
effective Borrowing Base, and (B) such increase of the Revolving Credit
Commitments shall be in a minimum amount of $5,000,000, or integral multiples of
$1,000,000 in excess thereof. At the time of sending such notice, Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).
 
(ii)          Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment and,
if so, whether by an amount equal to, greater than, or less than its Percentage
Share of such requested increase. Any Lender not responding within such time
period shall be deemed to have declined to increase its Revolving Credit
Commitment.
 
(iii)         The Administrative Agent shall notify Borrower of the Lenders’
responses to the request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld), Borrower
may also invite additional Persons to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
 
(iv)         If the Aggregate Revolving Credit Commitments are increased in
accordance with this Section, the Administrative Agent and Borrower shall
determine the effective date (such date, the “Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly (i)
notify Borrower of the final allocation of such increase in the Revolving Credit
Commitment and the Increase Effective Date, and (ii) notify each Lender of its
Revolving Credit Commitment as of the Increase Effective Date.
 
(v)          As a condition precedent to such increase, Borrower shall deliver
to the Administrative Agent a certificate of each Obligor dated as of the
Increase Effective Date signed by a Responsible Officer of such Obligor (i)
certifying and attaching the resolutions adopted by such Obligor approving or
consenting to such increase, and (ii) in the case of Borrower, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article VII and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.03(b), the representations and warranties contained
in Section 7.02 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01, (B) no Default
or Event of Default exists, and (C) no Material Adverse Effect shall have
occurred. To the extent necessary to keep the outstanding Loans ratable with any
revised Percentage Shares of the Lenders arising from any nonratable increase in
the Revolving Credit Commitment under this Section, Borrower shall prepay Loans
outstanding on the Increase Effective Date and/or Lenders shall make assignments
pursuant to arrangements satisfactory to the Administrative Agent (provided,
that in each case, Borrower shall pay any additional amounts required pursuant
to Section 5.05).
 
16

--------------------------------------------------------------------------------


 
(vi)         This Section shall supersede any provisions in Sections 4.05 or
12.04 to the contrary.
 
(c) Reduction in Aggregate Revolving Credit Commitments. The Borrower shall have
the right to reduce the amount of the Aggregate Revolving Credit Commitments at
any time, or from time to time, upon not less than three (3) Business Days’
prior notice to the Administrative Agent (who shall promptly notify the Lenders)
of each such reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which shall not be less than $10,000,000
or any whole multiple of $10,000,000 in excess thereof; and no more than an
amount by which the Aggregate Revolving Credit Commitments would be less than
the aggregate outstanding principal amount of the Loans plus the LC Exposure,
after giving effect to any concurrent prepayment pursuant to Section 2.07) and
shall be irrevocable and effective only upon receipt by the Administrative
Agent.
 
(d) Reduction in Aggregate Maximum Revolving Credit Amounts. The Borrower shall
have the right to terminate or to reduce the amount of the Aggregate Maximum
Revolving Credit Amounts at any time, or from time to time, upon not less than
three (3) Business Days’ prior notice to the Administrative Agent (who shall
promptly notify the Lenders) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which shall not be less than $10,000,000 or any whole multiple of $10,000,000
in excess thereof; and no more than an amount by which the Aggregate Maximum
Revolving Credit Amounts would be less than the Aggregate Revolving Credit
Commitments) and shall be irrevocable and effective only upon receipt by the
Administrative Agent. The Aggregate Maximum Revolving Credit Amounts once
terminated or reduced may not be reinstated.
 
Section 2.04     Fees.
 
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender a commitment fee on the daily average unused amount of
the Aggregate Revolving Credit Commitments up to, but excluding, the earlier of
the date the Aggregate Revolving Credit Commitments are terminated or the
Revolving Credit Termination Date: (a) if such unused amount is equal to or less
than twenty-five percent (25%) of the then-applicable Aggregate Revolving Credit
Commitments, at the rate of twenty-five basis points (0.250%) per annum; and
(b) if such unused amount is greater than twenty-five percent (25%) of the
then-applicable Aggregate Revolving Credit Commitments, at the rate of
thirty-seven and one-half basis points (0.375%) per annum. Accrued commitment
fees shall be payable quarterly in arrears on each Quarterly Date and on the
earlier of the date the Aggregate Revolving Credit Commitments are terminated or
the Revolving Credit Termination Date. Borrower and Lenders acknowledge and
agree that the unused commitment fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to Lenders for
committing to make funds available to Borrower as described herein and for no
other purposes.
 
(b) Letter of Credit Fees.
 
(i)   The Borrower agrees to pay the Administrative Agent, for the account of
each Lender, commissions for issuing the Letters of Credit on the daily average
outstanding of the maximum liability of the Issuing Bank existing from time to
time under such Letter of Credit (calculated separately for each Letter of
Credit) at the rate per annum equal to the Applicable Margin in effect from time
to time for LIBOR Loans, provided that each Letter of Credit shall bear a
minimum commission of $500 and further provided, during any period commencing on
the date of an Event of Default until the same is paid in full or all Events of
Default are cured and waived, equal to the Post-Default Rate. Each Letter of
Credit shall be deemed to be outstanding up to the full face amount of the
Letter of Credit until the Issuing Bank has received the canceled Letter of
Credit or a written cancellation of the Letter of Credit from the beneficiary of
such Letter of Credit in form and substance acceptable to the Issuing Bank, or
for any reductions in the amount of the Letter of Credit (other than from a
drawing), written notification from the beneficiary of such Letter of Credit.
Such commissions are payable in advance at issuance of the Letter of Credit for
the first year thereof and thereafter, quarterly in arrears on each Quarterly
Date and upon cancellation or expiration of each such Letter of Credit.
 
17

--------------------------------------------------------------------------------


 
(ii)          The Borrower agrees to pay the Administrative Agent, for the
account of the Issuing Bank, commissions for issuing the Letters of Credit
(calculated separately for each Letter of Credit) equal to 0.125% of the face
amount of each Letter of Credit, payable upon issuance of such Letter of Credit.
 
(c) Fee Letter. The Borrower shall pay to Administrative Agent for its account
such other fees as are set forth in the Fee Letter on the dates specified
therein to the extent not paid prior to the Closing Date.
 
Section 2.05    Several Obligations. The failure of any Lender to make any Loan
to be made by it or to provide funds for disbursements or reimbursements under
Letters of Credit on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan or provide funds on such date, but no
Lender shall be responsible for the failure of any other Lender to make a Loan
to be made by such other Lender or to provide funds to be provided by such other
Lender.
 
Section 2.06    Notes. The Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A
dated (i) the Closing Date or (ii) the effective date of an Assignment pursuant
to Section 12.06(b), payable to the order of such Lender in a principal amount
equal to its Maximum Revolving Credit Amount as originally in effect and
otherwise duly completed and such substitute Notes as required by Section
12.06(b). The date, amount, Type, interest rate and Interest Period of each Loan
made by each Lender, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer may be endorsed by such Lender on the schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.
 
Section 2.07    Prepayments
 
(a) Voluntary Prepayments. The Borrower may prepay the Base Rate Loans upon not
less than one (1) Business Day’s prior notice to the Administrative Agent (which
shall promptly notify the Lenders), which notice shall specify the prepayment
date (which shall be a Business Day) and the amount of the prepayment (which
shall be at least $100,000 or the remaining aggregate principal balance
outstanding on the Notes) and shall be irrevocable and effective only upon
receipt by the Administrative Agent, provided that interest on the principal
prepaid, accrued to the prepayment date, shall be paid on the prepayment date.
The Borrower may prepay LIBOR Loans on the same conditions as for Base Rate
Loans (except that prior notice to the Administrative Agent shall be not less
than three (3) Business Days for LIBOR Loans) and in addition such prepayments
of LIBOR Loans shall be subject to the terms of Section 5.05 and shall be in an
amount equal to all of the LIBOR Loans for the Interest Period prepaid. In the
event of a voluntary prepayment pursuant to this Section 2.07(a), Borrower shall
be entitled to reborrow such amounts pursuant to Section 2.01.
 
(b) Mandatory Prepayments. If a Borrowing Base Deficiency results from the
redetermination of the Borrowing Base pursuant to Section 2.08(b) or (d), then
the Borrower shall, within thirty (30) days notify Administrative Agent of
Borrower’s election to, (i) prepay the Loans in two equal installments equal to
one half of the aggregate principal amount sufficient to eliminate such
Borrowing Base Deficiency, together with interest on the principal amount paid
accrued to the date of each such prepayment due ninety (90) days and one hundred
and eighty (180) days from the date of such redetermination, (ii) pledge, or
cause any Subsidiary to pledge, additional unencumbered collateral of sufficient
value and character (as determined by the Administrative Agent and the Lenders
in their sole discretion) that when added to the existing collateral shall cause
the Borrowing Base to equal or exceed the aggregate outstanding Loans plus the
LC Exposure, or (iii) any combination of (i) and (ii) satisfactory to the
Administrative Agent and all Lenders. If, because of LC Exposure, a Borrowing
Base Deficiency remains after prepaying all of the Loans, the Borrower shall pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
remaining Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.10(b).
 
18

--------------------------------------------------------------------------------


 
(c) Generally. Prepayments permitted or required under this Section 2.07 shall
be without premium or penalty, except as required under Section 5.05 for
prepayment of LIBOR Loans. Any prepayments on the Loans may be reborrowed
subject to the then effective Aggregate Revolving Credit Commitments.
 
Section 2.08    Borrowing Base.
 
(a) The Borrowing Base shall be determined in accordance with Section 2.08(b) by
the Administrative Agent with the concurrence of the Lenders and is subject to
redetermination in accordance with Section 2.08(d). Upon any redetermination of
the Borrowing Base, such redetermination shall remain in effect until the next
Redetermination Date. So long as any of the Commitments are in effect or any LC
Exposure or Loans are outstanding hereunder, this facility shall be governed by
the then effective Borrowing Base. During the period from and after the Closing
Date until the first redetermination or reduction pursuant to Section 2.08, the
amount of the Borrowing Base shall be $130,000,000 (the “Initial Borrowing
Base”) which amount is comprised of the Oil and Gas Properties Collateral Value.
 
(b) Upon receipt of the reports required by Section 8.07 and such other reports,
data and supplemental information as may from time to time be reasonably
requested by the Administrative Agent (the “Engineering Reports”), the Borrowing
Base shall be redetermined for each Borrowing Base Period and each such
redetermination shall be effective as of the date set forth in such notice of
redetermination delivered by the Administrative Agent to Borrower (the
“Scheduled Redetermination Date”). The Oil and Gas Properties Collateral Value
shall be determined based upon the loan collateral value assigned to the
Mortgaged Properties. The Borrowing Base shall be equal to the sum of the Oil
and Gas Properties Collateral Value and such other credit factors (including
without limitation the assets, liabilities, cash flow, business, properties,
prospects, management and ownership of the Borrower and its Subsidiaries) which
the Lenders deem significant. The Lenders’ determination of the Borrowing Base
shall be in their sole discretion and shall not be subject to review or
challenge. Upon each redetermination of the Borrowing Base, the Administrative
Agent shall recommend to the Lenders a new Borrowing Base and the Lenders in
accordance with their customary policies and procedures for extending credit to
oil and gas reserve-based customers shall establish the redetermined Borrowing
Base by unanimous agreement in the event of any increase in the Borrowing Base
and by agreement of at least the Majority Lenders in the event of any
redetermination to maintain or reduce the Borrowing Base. If a redetermined
Borrowing Base is not approved by the Administrative Agent and the applicable
Lenders within twenty (20) days of the submission to the Lenders by the
Administrative Agent of its recommended Borrowing Base, the Administrative Agent
shall notify each Lender that the recommended Borrowing Base has not been
approved and request that each Lender submit to the Administrative Agent within
ten (10) days thereafter its proposed Borrowing Base. Promptly following the
10th day after such request, the Administrative Agent shall determine the
Borrowing Base for such Redetermination by calculating the highest Borrowing
Base then acceptable to the Administrative Agent and a number of Lenders
sufficient to constitute Majority Lenders (or all Lenders in the case of an
increase). If the Borrower does not furnish the Engineering Reports by the date
required, the Lenders may nonetheless determine a new Borrowing Base. It is
expressly understood that the Lenders shall have no obligation to determine the
Borrowing Base at any particular amount, either in relation to the Maximum
Revolving Credit Amount or otherwise.
 
19

--------------------------------------------------------------------------------


 
(c) The Borrower shall have the right to reduce the amount of the Borrowing Base
upon not less than thirty (30) days’ prior written notice to the Administrative
Agent (who shall promptly notify the Lenders) of the reduction, which shall
specify the effective date thereof and the amount of such reduction (which shall
not be less than $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, no more than an amount which would cause a Borrowing Base Deficiency)
and shall be irrevocable and effective only upon receipt by the Administrative
Agent. The Borrowing Base once reduced at Borrower’s election may not be
reinstated by Borrower, nor shall Lenders be obligated to determine the
Borrowing Base at any subsequent Scheduled Redetermination Date or other Special
Borrowing Base Determination at any particular amount, either in relation to the
Borrowing Base prior or subsequent to any such optional reduction by Borrower.
 
(d) In addition to “Scheduled Redeterminations” pursuant to Section 2.08(b), the
Borrower and the Majority Lenders may each request one (1) additional
redetermination of the Borrowing Base during each Borrowing Base Period. In the
event the Borrower or Majority Lenders request a “Special Borrowing Base
Determination” pursuant to this Section 2.08(d), the Borrower shall deliver
written notice of such request to the Administrative Agent which shall include:
(i) Engineering Report(s) prepared as of a date not more than thirty (30)
calendar days prior to the date of such request, and (ii) such other information
as Administrative Agent and the Lenders shall request prepared as of a date not
more than thirty (30) calendar days prior to the date of such request. Likewise,
in the event the Lenders exercise their option for a Special Borrowing Base
Determination, the Administrative Agent shall give the Borrower notice of the
redetermined Borrowing Base which shall state the effective date of the
redetermination.
 
Section 2.09    Assumption of Risks. The Borrower assumes all risks of the acts
or omissions of any beneficiary of any Letter of Credit or any transferee
thereof with respect to its use of such Letter of Credit. Neither the Issuing
Bank (except in the case of gross negligence or willful misconduct on the part
of the Issuing Bank or any of its employees), its correspondents nor any Lender
shall be responsible for the validity, sufficiency or genuineness of
certificates or other documents or any endorsements thereon, even if such
certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
the failure of any beneficiary or any transferee of any Letter of Credit to
comply fully with conditions required in order to draw upon any Letter of
Credit; or for any other consequences arising from causes beyond the Issuing
Bank’s control or the control of the Issuing Bank’s correspondents. In addition,
neither the Issuing Bank, the Administrative Agent nor any Lender shall be
responsible for any error, neglect, or default of any of the Issuing Bank’s
correspondents; and none of the above shall affect, impair or prevent the
vesting of any of the Issuing Bank’s, the Administrative Agent’s or any Lender’s
rights or powers hereunder or under the Letter of Credit Agreements, all of
which rights shall be cumulative. The Issuing Bank and its correspondents may
accept certificates or other documents that appear on their face to be in order,
without responsibility for further investigation of any matter contained therein
regardless of any notice or information to the contrary. In furtherance and not
in limitation of the foregoing provisions, the Borrower agrees that any action,
inaction or omission taken or not taken by the Issuing Bank or by any
correspondent for the Issuing Bank in good faith in connection with any Letter
of Credit, or any related drafts, certificates, documents or instruments, shall
be binding on the Borrower and shall not put the Issuing Bank or its
correspondents under any resulting liability to the Borrower.
 
20

--------------------------------------------------------------------------------


 
Section 2.10     Obligation to Reimburse and to Prepay.
 
(a) If a disbursement by the Issuing Bank is made under any Letter of Credit,
the Borrower shall pay to the Administrative Agent within two (2) Business Days
after notice of any such disbursement is received by the Borrower, the amount of
each such disbursement made by the Issuing Bank under the Letter of Credit (if
such payment is not sooner effected as may be required under this Section 2.10
or under other provisions of the Letter of Credit), together with interest on
the amount disbursed from and including the date of disbursement until payment
in full of such disbursed amount at a varying rate per annum equal to (i) the
then applicable interest rate for Base Rate Loans through the second Business
Day after notice of such disbursement is received by the Borrower and (ii)
thereafter, the Post-Default Rate for Base Rate Loans (but in no event to exceed
the Highest Lawful Rate) for the period from and including the third Business
Day following the date of such disbursement to and including the date of
repayment in full of such disbursed amount. The obligations of the Borrower
under this Agreement with respect to each Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid or performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, but only to the fullest extent permitted by
applicable law, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the Security
Instruments; (ii) any amendment or waiver of (including any default), or any
consent to departure from this Agreement (except to the extent permitted by any
amendment or waiver), any Letter of Credit or any of the Security Instruments;
(iii) the existence of any claim, set-off, defense or other rights which the
Borrower may have at any time against the beneficiary of any Letter of Credit or
any transferee of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the Security Instruments, the transactions
contemplated hereby or any unrelated transaction; (iv) any statement,
certificate, draft, notice or any other document presented under any Letter of
Credit proves to have been forged, fraudulent, insufficient or invalid in any
respect or any statement therein proves to have been untrue or inaccurate in any
respect whatsoever; (v) payment by the Issuing Bank under any Letter of Credit
against presentation of a draft certificate which appears on its face to comply,
but does not comply, with the terms of such Letter of Credit; and (vi) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
 
Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank, except (i) where the Borrower or any
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct or (ii) in cases where the Administrative Agent makes payment
to the named beneficiary of a Letter of Credit.
 
21

--------------------------------------------------------------------------------


 
(b) In the event of the occurrence of any Event of Default, a payment or
prepayment pursuant to Section 2.07(b) or the maturity of the Notes, whether by
acceleration or otherwise, an amount equal to the LC Exposure (or the excess in
the case of Section 2.07(b)) shall be deemed to be forthwith due and owing by
the Borrower to the Issuing Bank, the Administrative Agent and the Lenders as of
the date of any such occurrence; and the Borrower’s obligation to pay such
amount shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such payments shall be held by the Issuing Bank on behalf of the
Lenders as cash collateral securing the LC Exposure in an account or accounts at
the Principal Office; and the Borrower hereby grants to and by its deposit with
the Administrative Agent grants to the Administrative Agent a security interest
in such cash collateral. In the event of any such payment by the Borrower of
amounts contingently owing under outstanding Letters of Credit and in the event
that thereafter drafts or other demands for payment complying with the terms of
such Letters of Credit are not made prior to the respective expiration dates
thereof, the Administrative Agent agrees, if no Event of Default has occurred
and is continuing or if no other amounts are outstanding under this Agreement,
the Notes or the Security Instruments, to remit to the Borrower amounts for
which the contingent obligations evidenced by the Letters of Credit have ceased.
 
(c) Each Lender severally and unconditionally agrees that it shall promptly
reimburse the Issuing Bank an amount equal to such Lender’s Percentage Share of
any disbursement made by the Issuing Bank under any Letter of Credit that is not
reimbursed according to this Section 2.10.
 
(d) Notwithstanding anything to the contrary contained herein, if no Default
exists and subject to availability under the Aggregate Revolving Credit
Commitments (after reduction for LC Exposure), to the extent the Borrower has
not reimbursed the Issuing Bank for any drawn upon Letter of Credit within one
(1) Business Days after notice of such disbursement has been received by the
Borrower, the amount of such Letter of Credit reimbursement obligation shall
automatically be funded by the Lenders as a Loan hereunder and used by the
Lenders to pay such Letter of Credit reimbursement obligation. If an Event of
Default has occurred and is continuing, or if the funding of such Letter of
Credit reimbursement obligation as a Loan would cause the aggregate amount of
all Loans outstanding to exceed the Aggregate Revolving Credit Commitments
(after reduction for LC Exposure), such Letter of Credit reimbursement
obligation shall not be funded as a Loan, but instead shall accrue interest as
provided in Section 2.10(a).
 
Section 2.11     Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.
 
ARTICLE III
Payments of Principal and Interest
 
Section 3.01     Repayment of Loans.
 
(a) Loans. On the Revolving Credit Termination Date the Borrower shall repay the
outstanding aggregate principal of the Notes.
 
(b) Generally. The Borrower will pay to the Administrative Agent, for the
account of each Lender, the principal payments required by this Section 3.01.
 
Section 3.02     Interest.
 
(a) Interest Rates. The Borrower will pay to the Administrative Agent, for the
account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period commencing on the date such Loan is made to,
but excluding, the date such Loan shall be paid in full, at the following rates
per annum:
 
(i)   if such a Loan is a Base Rate Loan, the Base Rate (as in effect from time
to time) plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate; and
 
22

--------------------------------------------------------------------------------


 
(ii)         if such a Loan is a LIBOR Loan, for each Interest Period relating
thereto, the Adjusted LIBOR for such Loan plus the Applicable Margin (as in
effect from time to time), but in no event to exceed the Highest Lawful Rate.
 
(b) Post-Default Rate. Notwithstanding the foregoing, the Borrower will pay to
the Administrative Agent, for the account of each Lender interest at the
applicable Post-Default Rate on any Loan made by such Lender, and (to the
fullest extent permitted by law) on any other amount payable by the Borrower
hereunder, under any Loan Document or under any Note held by such Lender to or
for account of such Lender, for the period commencing on the date of an Event of
Default until the same is paid in full or all Events of Default are cured or
waived.
 
(c) Due Dates. Accrued interest on Base Rate Loans shall be payable on each
Quarterly Date commencing on July 1, 2006, and accrued interest on each LIBOR
Loan shall be payable on the last day of the Interest Period therefor and, if
such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, except that interest payable at
the Post-Default Rate shall be payable from time to time on demand and interest
on any LIBOR Loan that is converted into a Base Rate Loan (pursuant to Section
5.04) shall be payable on the date of conversion (but only to the extent so
converted). Any accrued and unpaid interest on the Loans on the Revolving Credit
Termination Date shall be paid on such date.
 
(d) Determination of Rates. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
notify the Lenders to which such interest is payable and the Borrower thereof.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.
 
ARTICLE IV
Payments; Pro Rata Treatment; Computations; Etc.
 
Section 4.01    Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, Letters of Credit, and the Letter of Credit
Agreements shall be made in Dollars, in immediately available funds, to the
Administrative Agent at such account as the Administrative Agent shall specify
by notice to the Borrower from time to time, not later than 12:00 p.m.
Charlotte, North Carolina time on the date on which such payments shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted by applicable law) defense, set-off or
counterclaim. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.
 
Section 4.02    Pro Rata Treatment. Except to the extent otherwise provided
herein each Lender agrees that: (i) each borrowing from the Lenders under
Section 2.01 and each continuation and conversion under Section 2.02 shall be
made from the Lenders pro rata in accordance with their Percentage Share, each
payment of fees under Sections 2.04(a) and 2.04(b)(i) shall be made for account
of the Lenders pro rata in accordance with their Percentage Share, and each
termination or reduction of the amount of the Aggregate Revolving Credit
Commitments or the Aggregate Maximum Revolving Credit Amounts under Section 2.03
shall be applied to the Commitment of each Lender, pro rata according to the
amounts of its respective Commitment; (ii) each payment of principal of Loans by
the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amount of the Loans held by the Lenders;
and (iii) each payment of interest on Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the amounts of interest due
and payable to the respective Lenders; and (iv) each reimbursement by the
Borrower of disbursements under Letters of Credit shall be made for account of
the Issuing Bank or, if funded by the Lenders, pro rata for the account of the
Lenders, in accordance with the amounts of reimbursement obligations due and
payable to each respective Lender.
 
23

--------------------------------------------------------------------------------


 
Section 4.03    Computations. Interest on LIBOR Loans and fees shall be computed
on the basis of a year of 360 days and actual days elapsed (including the first
day but excluding the last day) occurring in the period for which such interest
is payable, unless such calculation would exceed the Highest Lawful Rate, in
which case interest shall be calculated on the per annum basis of a year of 365
or 366 days, as the case may be. Interest on Base Rate Loans shall be computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day) occurring in the
period for which such interest is payable.
 
Section 4.04    Non-receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower prior
to the date on which such notifying party is scheduled to make payment to the
Administrative Agent (in the case of a Lender) of the proceeds of a Loan or a
payment under a Letter of Credit to be made by it hereunder or (in the case of
the Borrower) a payment to the Administrative Agent for account of one or more
of the Lenders hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Administrative Agent, the Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date and, if such Lender or the
Borrower (as the case may be) has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until, but excluding,
the date the Administrative Agent recovers such amount at a rate per annum
which, for any Lender as recipient, will be equal to the Federal Funds Rate, and
for the Borrower as recipient, will be equal to the Base Rate plus the
Applicable Margin.
 
Section 4.05     Set-off, Sharing of Payments, Etc.
 
(a) The Borrower agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender shall have the right and be entitled (after consultation with the
Administrative Agent), at its option, to offset balances held by it or by any of
its Affiliates for account of the Borrower or any Subsidiary at any of its
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (regardless of whether such
balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.
 
24

--------------------------------------------------------------------------------


 
(b) If any Lender shall obtain payment of any principal of or interest on any
Loan made by it to the Borrower under this Agreement (or reimbursement as to any
Letter of Credit) through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise, and, as a result of such payment,
such Lender shall have received a greater percentage of the principal or
interest (or reimbursement) then due hereunder by the Borrower to such Lender
than the percentage received by any other Lenders, it shall promptly (i) notify
the Administrative Agent and each other Lender thereof and (ii) purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans (or participations in Letters of Credit)
made by such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and/or interest on the Loans held by each of the Lenders (or
reimbursements of Letters of Credit). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share the benefits
of any recovery on such secured claim.
 
Section 4.06    Taxes.
 
(a) Payments Free and Clear. Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 4.01, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Bank and the Administrative Agent, taxes
imposed on its income, and franchise or similar taxes imposed on it, by (i) any
jurisdiction (or political subdivision thereof) of which the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, is a citizen or
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof) in which the Administrative
Agent, the Issuing Bank or such Lender is organized, or (iii) any jurisdiction
(or political subdivision thereof) in which such Lender, the Issuing Bank or the
Administrative Agent is presently doing business which taxes are imposed solely
as a result of doing business in such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lenders,
the Issuing Bank or the Administrative Agent (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
4.06) such Lender, the Issuing Bank or the Administrative Agent (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other Governmental Authority in accordance with applicable law.
 
(b) Other Taxes. In addition, to the fullest extent permitted by applicable law,
the Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, any Assignment or any Security
Instrument (hereinafter referred to as “Other Taxes”).
 
25

--------------------------------------------------------------------------------


 
(c) INDEMNIFICATION. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWER WILL INDEMNIFY EACH LENDER AND THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING, BUT NOT LIMITED
TO, ANY TAXES OR OTHER TAXES IMPOSED BY ANY GOVERNMENTAL AUTHORITY ON AMOUNTS
PAYABLE UNDER THIS SECTION 4.06) PAID BY SUCH LENDER, THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT (ON THEIR BEHALF OR ON BEHALF OF ANY LENDER), AS THE CASE
MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY ASSERTED UNLESS THE PAYMENT OF SUCH TAXES WAS NOT CORRECTLY
OR LEGALLY ASSERTED AND SUCH LENDER’S PAYMENT OF SUCH TAXES OR OTHER TAXES WAS
THE RESULT OF ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. ANY PAYMENT PURSUANT
TO SUCH INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE DATE ANY
LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAKES
WRITTEN DEMAND THEREFOR. IF ANY LENDER, ISSUING BANK OR THE ADMINISTRATIVE AGENT
RECEIVES A REFUND OR CREDIT IN RESPECT OF ANY TAXES OR OTHER TAXES FOR WHICH
SUCH LENDER, ISSUING BANK OR THE ADMINISTRATIVE AGENT HAS RECEIVED PAYMENT FROM
THE BORROWER IT SHALL PROMPTLY NOTIFY THE BORROWER OF SUCH REFUND OR CREDIT AND
SHALL, IF NO DEFAULT HAS OCCURRED AND IS CONTINUING, WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF A REQUEST BY THE BORROWER (OR PROMPTLY UPON RECEIPT, IF THE
BORROWER HAS REQUESTED APPLICATION FOR SUCH REFUND OR CREDIT PURSUANT HERETO),
PAY AN AMOUNT EQUAL TO SUCH REFUND OR CREDIT TO THE BORROWER WITHOUT INTEREST
(BUT WITH ANY INTEREST SO REFUNDED OR CREDITED) PROVIDED THAT THE BORROWER, UPON
THE REQUEST OF SUCH LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, AGREES
TO RETURN SUCH REFUND OR CREDIT (PLUS PENALTIES, INTEREST OR OTHER CHARGES) TO
SUCH LENDER OR THE ADMINISTRATIVE AGENT IN THE EVENT SUCH LENDER OR THE
ADMINISTRATIVE AGENT IS REQUIRED TO REPAY SUCH REFUND OR CREDIT.
 
(d) Lender Representations.
 
26

--------------------------------------------------------------------------------


 
(i)          Each Lender represents that it is either (1) a banking association
or corporation organized under the laws of the United States of America or any
state thereof or (2) it is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments, including fees, to
be made to it pursuant to this Agreement (A) under an applicable provision of a
tax convention to which the United States of America is a party or (B) because
it is acting through a branch, agency or office in the United States of America
and any payment to be received by it hereunder is effectively connected with a
trade or business in the United States of America. Each Lender that is not a
banking association or corporation organized under the laws of the United States
of America or any state thereof agrees to provide to the Borrower and the
Administrative Agent on the Closing Date, or on the date of its delivery of the
Assignment pursuant to which it becomes a Lender, and at such other times as
required by United States law or as the Borrower or the Administrative Agent
shall reasonably request, two accurate and complete original signed copies of
either (A) Internal Revenue Service Form W-8ECI (or successor form) certifying
that all payments to be made to it hereunder will be effectively connected to a
United States trade or business (the “Form W-8ECI Certification”) or (B)
Internal Revenue Service Form W-8BEN (or successor form) certifying that it is
entitled to the benefit of a provision of a tax convention to which the United
States of America is a party which completely exempts from United States
withholding tax all payments to be made to it hereunder (the “Form W-8BEN
Certification”). In addition, each Lender agrees that if it previously filed a
Form W-8ECI Certification, it will deliver to the Borrower and the
Administrative Agent a new Form W-8ECI Certification prior to the first payment
date occurring in each of its subsequent taxable years; and if it previously
filed a Form W-8BEN Certification, it will deliver to the Borrower and the
Administrative Agent a new certification prior to the first payment date falling
in the third year following the previous filing of such certification. Each
Lender also agrees to deliver to the Borrower and the Administrative Agent such
other or supplemental forms as may at any time be required as a result of
changes in applicable law or regulation in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that the circumstances of such Lender at the
relevant time and applicable laws permit it to do so. If a Lender determines, as
a result of any change in either (i) a Governmental Requirement or (ii) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 4.06, or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the Borrower and the Administrative Agent of such fact. If a
Lender is organized under the laws of a jurisdiction outside the United States
of America, unless the Borrower and the Administrative Agent have received a
Form W-8BEN Certification or Form W-8ECI Certification satisfactory to them
indicating that all payments to be made to such Lender hereunder are not subject
to United States withholding tax, the Borrower shall withhold taxes from such
payments at the applicable statutory rate. Each Lender agrees to indemnify and
hold harmless the Borrower or Administrative Agent, as applicable, from any
United States taxes, penalties, interest and other expenses, costs and losses
incurred or payable by (i) the Administrative Agent as a result of such Lender’s
failure to submit any form or certificate that it is required to provide
pursuant to this Section 4.06 or (ii) the Borrower or the Administrative Agent
as a result of their reliance on any such form or certificate which such Lender
has provided to them pursuant to this Section 4.06.
 
(ii)         For any period with respect to which a Lender has failed to provide
the Borrower with the form required pursuant to this Section 4.06, if any (other
than if such failure is due to a change in a Governmental Requirement occurring
subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under Section 4.06 with
respect to taxes imposed by the United States which taxes would not have been
imposed but for such failure to provide such forms; provided, however, that if a
Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes.
 
(iii)        Any Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
the Administrative Agent or to change the jurisdiction of its Applicable Lending
Office or to contest any tax imposed if the making of such a filing or change or
contesting such tax would avoid the need for or reduce the amount of any such
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
 
ARTICLE V
Capital Adequacy
 
Section 5.01     Additional Costs.
 
27

--------------------------------------------------------------------------------


 
(a) LIBOR Regulations, etc. The Borrower shall pay directly to each Lender from
time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs which it determines are attributable to its
making or maintaining of any LIBOR Loans or issuing or participating in Letters
of Credit hereunder or its obligation to make any LIBOR Loans or issue or
participate in any Letters of Credit hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such LIBOR Loans,
Letters of Credit (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
which: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any Note in respect of any of such LIBOR Loans or
Letters of Credit (other than taxes imposed on the overall net income of such
Lender or of its Applicable Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or Applicable Lending
Office); or (ii) imposes or modifies any reserve, special deposit, minimum
capital, capital ratio or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of such
Lender, or the Commitment or Loans of such Lender or the London interbank
market; or (iii) imposes any other condition affecting this Agreement or any
Note (or any of such extensions of credit or liabilities) or such Lender’s
Commitment or Loans. Each Lender will notify the Administrative Agent and the
Borrower of any event occurring after the Closing Date which will entitle such
Lender to compensation pursuant to this Section 5.01(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Applicable Lending Office for the
Loans of such Lender affected by such event if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, be disadvantageous to such Lender, provided that such
Lender shall have no obligation to so designate an Applicable Lending Office
located in the United States. If any Lender requests compensation from the
Borrower under this Section 5.01(a), the Borrower may, by notice to such Lender,
suspend the obligation of such Lender to make additional Loans of the Type with
respect to which such compensation is requested until the Regulatory Change
giving rise to such request ceases to be in effect (in which case the provisions
of Section 5.04 shall be applicable).
 
(b) Regulatory Change. Without limiting the effect of the provisions of
Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Closing Date affecting (A)
any Lender, (B) the London interbank market or (C) such Lender’s position in
such market), the Adjusted LIBOR, as determined in good faith by such Lender,
will not adequately and fairly reflect the cost to such Lender of funding its
LIBOR Loans, then, if such Lender so elects, by notice to the Borrower and the
Administrative Agent, the obligation of such Lender to make additional LIBOR
Loans shall be suspended until such Regulatory Change or other circumstances
ceases to be in effect (in which case the provisions of Section 5.04 shall be
applicable).
 
(c) Capital Adequacy. Without limiting the effect of the foregoing provisions of
this Section 5.01 (but without duplication), the Borrower shall pay directly to
any Lender from time to time on request such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender or its parent or
holding company for any costs which it determines are attributable to the
maintenance by such Lender or its parent or holding company (or any Applicable
Lending Office), pursuant to any Governmental Requirement following any
Regulatory Change, of capital in respect of its Commitment, its Note, or its
Loans or any interest held by it in any Letter of Credit, such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Borrower that
it is entitled to compensation pursuant to this Section 5.01(c) as promptly as
practicable after it determines to request such compensation.
 
28

--------------------------------------------------------------------------------


 
(d) Compensation Procedure. Any Lender notifying the Borrower of the incurrence
of Additional Costs under this Section 5.01 shall in such notice to the Borrower
and the Administrative Agent set forth in reasonable detail the basis and amount
of its request for compensation. Determinations and allocations by each Lender
for purposes of this Section 5.01 of the effect of any Regulatory Change
pursuant to Section 5.01(a) or (b), or of the effect of capital maintained
pursuant to Section 5.01(c), on its costs or rate of return of maintaining Loans
or its obligation to make Loans or issue Letters of Credit, or on amounts
receivable by it in respect of Loans or Letters of Credit, and of the amounts
required to compensate such Lender under this Section 5.01, shall be conclusive
and binding for all purposes, provided that such determinations and allocations
are made on a reasonable basis. Any request for additional compensation under
this Section 5.01 shall be paid by the Borrower within thirty (30) days of the
receipt by the Borrower of the notice described in this Section 5.01(d).
 
Section 5.02     Limitation on LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR for
any Interest Period: 
 
(i)          the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “Adjusted LIBOR” in Section
1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or
 
(ii)         the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “Adjusted LIBOR” in Section 1.02 upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans; then the Administrative Agent shall give the
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.
 
Section 5.03    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof and
such Lender’s obligation to make LIBOR Loans shall be suspended until such time
as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 5.04 shall be applicable).
 
Section 5.04    Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03. If the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.01(b) or Section 5.03 has occurred and such
Lender so requests by notice to the Borrower, all Affected Loans of such Lender
then outstanding shall be automatically converted into Base Rate Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) Base Rate Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its Base Rate Loans.
 
Section 5.05     Compensation. The Borrower shall pay to each Lender within
thirty (30) days of receipt of written request of such Lender (which request
shall set forth, in reasonable detail, the basis for requesting such amounts and
which shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:
 
(i)          any payment, prepayment or conversion of a LIBOR Loan properly made
by such Lender or the Borrower for any reason (including, without limitation,
the acceleration of the Loans pursuant to Section 10.01) on a date other than
the last day of the Interest Period for such Loan; or
 
29

--------------------------------------------------------------------------------


 
(ii)         any failure by the Borrower for any reason (including but not
limited to, the failure of any of the conditions precedent specified in Article
VI to be satisfied) to borrow, continue or convert a LIBOR Loan from such Lender
on the date for such borrowing, continuation or conversion specified in the
relevant notice given pursuant to Section 2.02(c).
 
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).
 
ARTICLE VI
Conditions Precedent
 
Section 6.01     Initial Funding. The obligation of the Lenders to amend and
restate the Existing Credit Agreement to make the Initial Funding and of any
Issuing Bank to issue any Letters of Credit hereunder is subject to the receipt
by the Administrative Agent and the Lenders of all fees payable pursuant to
Section 2.04 on or before the Closing Date and the receipt by the Administrative
Agent of the following documents and satisfaction of the other conditions
provided in this Section 6.01, each of which shall be satisfactory to the
Administrative Agent in form and substance:
 
(a) A certificate of the Secretary or an Assistant Secretary of the Borrower
setting forth (i) resolutions of its board of directors with respect to the
authorization of the Borrower to execute and deliver the Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower (y) who are authorized to sign the
Loan Documents to which Borrower is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers, and
(iv) the articles or certificate of incorporation and bylaws of the Borrower,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.
 
(b) A certificate of the Secretary or an Assistant Secretary of each Guarantor
setting forth (i) resolutions of its board of directors with respect to the
authorization of such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of such Guarantor (y) who are authorized to sign
the Loan Documents to which such Guarantor is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or equivalent
constituent documents) of such Guarantor, certified as being true and complete.
The Administrative Agent and the Lenders may conclusively rely on such
certificates until they receive notice in writing from any Guarantor to the
contrary.
 
30

--------------------------------------------------------------------------------


 
(c) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Obligors.
 
(d) A compliance certificate which shall be substantially in the form of
Exhibit C, duly and properly executed by a Responsible Officer and dated as of
the date of the Initial Funding.
 
(e) The Notes, duly completed and executed.
 
(f) The Security Instruments, including those described on Exhibit D, duly
completed and executed by the respective parties thereto in sufficient number of
counterparts for recording, if necessary including delivery of all original
stock certificates, blank stock powers, and Intercompany Notes duly endorsed as
required under such Security Instruments.
 
(g) Review of Obligors’ financial condition satisfactory to Lenders.
 
(h) An opinion of Ledgewood, counsel to the Obligors and from other local
counsel acceptable to the Administrative Agent with respect to enforceability of
the Security Instruments under the laws of the states wherein the Oil and Gas
Properties are located, each in form and substance satisfactory to the
Administrative Agent, as to such matters incident to the transactions herein
contemplated as the Administrative Agent may reasonably request including,
without limitation, opinions as to the continued priority and perfection of the
Existing Liens to secure the Obligations.
 
(i) A certificate of insurance coverage of the Borrower and each Guarantor
evidencing that the Borrower and each Guarantor are carrying insurance in
accordance with Section 7.20 and Section 8.03(b).
 
(j) Title information as the Administrative Agent may require setting forth the
status of title acceptable to the Administrative Agent to at least 80% of the
value of the Oil and Gas Properties of the Obligors, including the Obligors’ pro
rata interest in the Partnerships’ Oil and Gas Properties included in the
Initial Reserve Report.
 
(k) The Administrative Agent shall have been furnished with appropriate UCC
search certificates and other evidence satisfactory to the Administrative Agent
with respect to Obligors’ and the Partnerships’ Oil and Gas Properties
reflecting no prior Liens other than Excepted Liens.
 
(l) Environmental assessments and other reports to the extent maintained by
Obligors covering Obligors’ and the Partnerships’ Oil and Gas Properties
reporting on the current environmental condition of such Properties satisfactory
to Lenders.
 
(m) All authorizations, approvals or consents as may be necessary for the
execution, delivery and performance by any Obligor under this Agreement.
 
(n) The Guaranty Agreements duly completed and executed by the Guarantors.
 
(o) Such other documents as the Administrative Agent or any Lender or special
counsel to the Administrative Agent may reasonably request.
 
Section 6.02    Initial and Subsequent Loans and Letters of Credit. The
obligation of the Lenders to make Loans to the Borrower upon the occasion of
each borrowing hereunder and to issue, renew, extend or reissue Letters of
Credit (including the Initial Funding) is subject to the further conditions
precedent that, as of the date of such Loans and after giving effect thereto:
 
31

--------------------------------------------------------------------------------


 
(a) no Default shall have occurred and be continuing;
 
(b) no Material Adverse Effect shall have occurred; and
 
(c) the representations and warranties made by the Borrower in Article VII and
in the Security Instruments shall be true on and as of the date of the making of
such Loans or issuance, renewal, extension or reissuance of a Letter of Credit
with the same force and effect as if made on and as of such date and following
such new borrowing, except to the extent such representations and warranties are
expressly limited to an earlier date.
 
Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02(c) (both as of the date of
such notice and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit as of the date thereof).
 
Section 6.03    Conditions Precedent for the Benefit of Lenders. All conditions
precedent to the obligations of the Lenders to make any Loan are imposed hereby
solely for the benefit of the Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan in the absence of strict compliance with
such conditions precedent.
 
Section 6.04    No Waiver. No waiver of any condition precedent shall preclude
the Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or preclude the Lenders from thereafter
declaring that the failure of the Borrower to satisfy such condition precedent
constitutes a Default.
 
ARTICLE VII
Representations and Warranties
 
Each of the Obligors represents and warrants to the Administrative Agent and the
Lenders that (each representation and warranty herein is given as of the Closing
Date and shall be deemed repeated and reaffirmed on the dates of each borrowing
and issuance, renewal, extension or reissuance of a Letter of Credit as provided
in Section 6.02):
 
Section 7.01    Corporate Existence. Each of the Obligors: (i) is a corporation,
or limited partnership or limited liability company duly organized, formed,
legally existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable; (ii) has all requisite corporate
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.
 
Section 7.02    Financial Condition. The audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries at September 30, 2005, and the
related consolidated statement of income, stockholders’ equity and cash flow of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended on said
date, heretofore furnished to each of the Lenders and the unaudited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries at December 31,
2005, and their related consolidated statements of income, stockholders’ equity
and cash flow of the Borrower and its Consolidated Subsidiaries for the three
month period ended on such date heretofore furnished to the Administrative
Agent, are/is complete and correct and fairly present the consolidated financial
condition of the Borrower and its Consolidated Subsidiaries as at said dates and
the results of its operations for the fiscal year and the three month period on
said dates, all in accordance with GAAP, as applied on a consistent basis
(subject, in the case of the interim financial statements, to normal year-end
adjustments). Neither the Borrower nor any Guarantor has on the Closing Date any
material Debt, contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments. Since December 31, 2005, there has been no change or event having a
Material Adverse Effect.
 
32

--------------------------------------------------------------------------------


 
Section 7.03    Litigation. Except as disclosed to the Lenders in Schedule
7.03 hereto, there is no litigation, legal, administrative or arbitral
proceeding, investigation or other action of any nature pending or, to the
knowledge of the Obligors threatened against or affecting the Obligors or any
Subsidiary which involves the possibility of any judgment or liability against
any Obligor or any Subsidiary not fully covered by insurance (except for normal
deductibles), and which would have a Material Adverse Effect. Schedule
7.03 attached hereto is a list of all litigation in which any Obligor is a party
under which the amount in controversy including all expenses, fees and costs is
greater than $250,000.
 
Section 7.04    No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter or by-laws of the
Obligors, or any Governmental Requirement, or any agreement or instrument to
which any Obligor is a party or by which it is bound or to which it or its
Properties are subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Obligor pursuant to the terms of any such agreement or
instrument other than the Liens created by the Loan Documents.
 
Section 7.05    Authority. Each Obligor has all necessary corporate power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party; and the execution, delivery and performance by
each Obligor of the Loan Documents to which it is a party, have been duly
authorized by all necessary corporate action on its part; and the Loan Documents
constitute the legal, valid and binding obligations of each Obligor, enforceable
in accordance with their terms.
 
Section 7.06    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Obligor of the
Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the Security Instruments as
required by this Agreement.
 
Section 7.07    Use of Loans. The proceeds of the Loans shall be used (i) to
refinance the Existing Debt, (ii) for the development of the Obligors’ Oil and
Gas Properties and the acquisition of Oil and Gas Properties and related assets
by the Obligors, (iii) to fund Obligors’ capital contributions under the
Partnerships and APH, provided such capital contributions may not be used for
the purpose of funding partnership distributions, (iv) as working capital,
(v) for Letters of Credit to support the obligations of the Borrower and its
Subsidiaries, and (vi) for general company purposes of the Borrower and its
Subsidiaries. Neither the Borrower nor any other Obligor is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
margin stock (within the meaning of Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
hereunder will be used to buy or carry any margin stock.
 
Section 7.08    ERISA.
 
33

--------------------------------------------------------------------------------


 
(a) Each Obligor, each Subsidiary and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.
 
(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.
 
(c) No act, omission or transaction has occurred which could result in
imposition on any Obligor, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.
 
(d) No contingent obligations remain due to the termination of any Plan (other
than a defined contribution plan) or any trust created under any such Plan since
September 2, 1974. The only Plan that has been terminated was for The Atlas
Group, Inc. No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Obligor, any Subsidiary or any ERISA
Affiliate has been or is expected by any Obligor, any Subsidiary or any ERISA
Affiliate to be incurred with respect to any Plan. No ERISA Event with respect
to any Plan has occurred.
 
(e) Full payment when due has been made of all amounts which any Obligor, any
Subsidiary or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan, and no accumulated
funding deficiency (as defined in section 302 of ERISA and section 412 of the
Code), whether or not waived, exists with respect to any Plan.
 
(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of each Obligor’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.
 
(g) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(l) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by an Obligor, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.
 
(h) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the preceding six calendar
years, sponsored, maintained or contributed to, any Multiemployer Plan.
 
(i) None of the Obligors, any Subsidiary or any ERISA Affiliate is required to
provide security under section 401 (a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.
 
Section 7.09    Taxes. Each Obligor and its Subsidiaries has filed all United
States federal income tax returns and all other tax returns which are required
to be filed by them, or otherwise obtained appropriate extensions to file, and
have paid all material taxes due pursuant to such returns or pursuant to any
assessment received by any Obligor or any Subsidiary except such taxes that are
being contested in good faith by appropriate proceedings and for which such
Obligor, as applicable, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of each
Obligor and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of the Borrower, adequate. No tax lien has been filed and,
to the knowledge of the Obligors, no claim is being asserted with respect to any
such tax, fee or other charge.
 
34

--------------------------------------------------------------------------------


 
Section 7.10    Titles, etc.
 
(a) Each of the Obligors has good and marketable title to its Oil and Gas
Properties, free and clear of all Liens, except Excepted Liens. After giving
full effect to the Excepted Liens, each Obligor owns either directly in its own
name, or indirectly through its percentage ownership interest in the
Partnerships, the net interests in production attributable to its Hydrocarbon
Interests reflected in the most recently delivered Ownership Report and the
ownership of such Oil and Gas Properties shall not in any material respect
obligate such Obligor to bear the costs and expenses relating to the
maintenance, development and operations of each such Oil and Gas Property in an
amount in excess of the working interest of each Oil and Gas Property set forth
in the most recently delivered Reserve Report; provided that to the extent an
Obligor is a general partner of a Partnership, such Obligor is liable for all of
the costs and expenses attributable to such Partnership’s interest, but only
entitled to such Obligor’s percentage interest in such Partnership’s net
revenues. In the event an Obligor, as a general partner, pays more than its
partnership share of such Partnership’s costs and expenses, such Obligor is
entitled to reimbursement of such excess amount out of the future income of such
Partnership. All information contained in the most recently delivered Ownership
Report and Reserve Report is true and correct in all material respects as of the
date thereof.
 
(b) All leases and agreements necessary for the conduct of the business of the
Obligors are valid and subsisting, in full force and effect and there exists no
default or event or circumstance which with the giving of notice or the passage
of time or both would give rise to a default under any such lease or leases,
which would affect in any material respect the conduct of the business of any
Obligor.
 
(c) The rights, Properties and other assets presently owned, leased or licensed
by the Obligors including, without limitation, all easements and rights of way,
include all rights, Properties and other assets necessary to permit each Obligor
to conduct its business in all material respects in the same manner as its
business has been conducted prior to the Closing Date.
 
(d) All of the assets and Properties of any Obligor which are reasonably
necessary for the operation of its business are in good working condition and
are maintained in accordance with prudent business standards.
 
Section 7.11     No Material Misstatements. No written information, statement,
exhibit, certificate, document or report furnished to the Administrative Agent
and the Lenders (or any of them) by any Obligor in connection with the
negotiation of this Agreement contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statement
contained therein not materially misleading in the light of the circumstances in
which made; provided that, with respect to financial projections concerning the
Borrower and its Subsidiaries, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time. There is no fact peculiar to any Obligor which has a
Material Adverse Effect or in the future is reasonably likely to have a Material
Adverse Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Administrative Agent by
or on behalf of the Obligors prior to, or on, the Closing Date in connection
with the transactions contemplated hereby.
 
Section 7.12     Investment Company Act. None of the Obligors nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
35

--------------------------------------------------------------------------------


 
Section 7.13     [Intentionally Deleted]
 
Section 7.14    Partnership Interests. Obligors own the percentage general
partner and limited partner interests in the Partnerships set forth on Schedule
7.14. None of the Obligors own any interest in any partnership or other Special
Entity other than the Partnerships, Atlas Resources, Atlas Pipeline, APL, APH GP
and APH. The principal place of business and chief executive office of each
Partnership is located at the addresses stated on Schedule 7.14. The Obligors’
ownership interests in the Partnerships are free and clear of any and all liens,
claims and encumbrances including any preferential rights to purchase and
consents to assignments.
 
Section 7.15     Capitalization and Subsidiaries.
 
(a) The authorized securities of Borrower consist of Forty-Nine Million
(49,000,000) shares of common stock and One Million (1,000,000) shares of
preferred stock and all issued and outstand-ing shares of such stock have been
validly issued and are fully paid and nonassessable.
 
(b) The authorized securities of Resource Energy consist of One Hundred (100)
shares of common stock and all issued and outstanding shares of such stock have
been validly issued and are fully paid and nonassessable and are owned by and
issued to Borrower.
 
(c) The authorized securities of Viking consist of One Thousand (1,000) shares
of common stock and all issued and outstanding shares of such stock have been
validly issued and are fully paid and nonassessable and are owned by and issued
to Borrower.
 
(d) The authorized securities of AEC consist of Five Hundred (500) shares of
common stock and all issued and outstanding shares of such stock have been
validly issued and are fully paid and nonassessable and are owned by and issued
to AIC.
 
(e) The authorized securities of AIC consist of One Thousand (1,000) shares of
common stock and all issued and outstanding shares of such stock have been
validly issued and are fully paid and nonassessable and are owned by and issued
to Borrower.
 
(f) The authorized securities of Atlas Noble consist of One Thousand (1,000)
shares of common stock and all issued and outstanding shares of such stock have
been validly issued and are fully paid and nonassessable and are owned by and
issued to Borrower.
 
(g) The authorized securities of Atlas PA consist of One Thousand (1,000) shares
of common stock and all issued and outstanding shares of such stock have been
validly issued and are fully paid and nonassessable and are owned by and issued
to Borrower.
 
(h) All issued and outstanding membership interests in Atlas Resources have been
validly issued and are fully paid and nonassessable and are owned by and issued
to AIC.
 
(i) The authorized securities of REI-NY, Inc. consist of One Thousand (1,000)
shares of common stock and all issued and outstanding shares of such stock have
been validly issued and are fully paid and nonassessable and are owned by and
issued to Resource Energy.
 
(j) The authorized securities of RWS consist of One Hundred (100) shares of
common stock and all issued and outstanding shares of such stock have been
validly issued and are fully paid and nonassessable and are owned by and issued
to Resource Energy.
 
36

--------------------------------------------------------------------------------


 
(k) The authorized securities of Atlas Mid-Continent consist of One Thousand
(1,000) shares of common stock and all issued and outstanding shares of such
stock have been validly issued and are fully paid and nonassessable and are
owned by and issued to Borrower.
 
Except for APL, APH, and the Wholly Owned Subsidiaries set forth on Schedule
7.15, neither Borrower nor any Guarantor owns directly or indirectly any capital
stock of any other Person other than the Partnerships. Borrower and each
Guarantor has good and marketable title to all the securities of the
Subsidiaries (except for the Unrestricted Entities) issued to it, free and clear
of all liens and encumbrances, and all such securities have been duly and
validly issued and are fully paid and nonassessable. The authorized securities
of the Wholly Owned Subsidiaries and the ownership thereof are as shown on
Schedule 7.15 attached hereto and made a part hereof.
 
Section 7.16     Location of Business and OfficesEach Obligor’s principal place
of business and chief executive offices are located at the address stated on the
signature page of this Agreement.
 
Section 7.17     Defaults. None of the Obligors is in default nor has any event
or circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default under any
Material Agreement or instrument to which any Obligor is a party or by which any
Obligor is bound. No Default hereunder has occurred and is continuing.
 
Section 7.18     Environmental Matters. Except as would not have a Material
Adverse Effect (or with respect to (c), (d) and (e) below, where the failure to
take such actions would not have a Material Adverse Effect):
 
(a) Neither any Property of Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws;
 
(b) Without limitation of clause (a) above, no Property of Borrower or any
Subsidiary nor the operations currently conducted thereon or, to the best
knowledge of the Obligors, by any prior owner or operator of such Property or
operation, are in violation of or Subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws;
 
(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of Borrower and each Subsidiary, including without limitation past or
present treatment, storage, disposal or release of a hazardous substance or
solid waste into the environment, have been duly obtained or filed, and Borrower
and each Subsidiary are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations;
 
(d) All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of Borrower or any
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Obligors, all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;
 
37

--------------------------------------------------------------------------------


 
(e) Borrower has taken all steps reasonably necessary to determine and have
determined that no hazardous substances, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any Property of
Borrower or any Subsidiary except in compliance with Environmental Laws and so
as not to pose an imminent and substantial endangerment to public health or
welfare or the environment;
 
(f) To the extent applicable, all Property of Borrower and each Subsidiary
currently satisfies all design, operation, and equipment requirements imposed by
the OPA or scheduled as of the Closing Date to be imposed by OPA during the term
of this Agreement, and Borrower does not have any reason to believe that such
Property, to the extent subject to OPA, will not be able to maintain compliance
with the OPA requirements during the term of this Agreement; and
 
(g) Neither Borrower nor any Subsidiary has any known contingent liability in
connection with any release or threatened release of any oil, hazardous
substance or solid waste into the environment.
 
Section 7.19    Compliance with the Law. None of the Obligors has violated any
Governmental Requirement or failed to obtain any license, permit, franchise or
other governmental authorization necessary for the ownership of any of its
Properties or the conduct of its business, which violation or failure would have
(in the event such violation or failure were asserted by any Person through
appropriate action) a Material Adverse Effect. Except for such acts or failures
to act as would not have a Material Adverse Effect, the Oil and Gas Properties
of the Obligors (and properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all applicable laws and all rules, regulations and orders of all duly
constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of such
Oil and Gas Properties; specifically in this connection, (i) after the Closing
Date, no Oil and Gas Property of any Obligor is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) prior to the Closing Date and (ii) none of the
wells comprising a part of the Oil and Gas Properties of any Obligor (or
properties unitized therewith) are deviated from the vertical more than the
maximum permitted by applicable laws, regulations, rules and orders, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on properties unitized therewith, such unitized properties).
 
Section 7.20     Insurance.   Schedule 7.20 attached hereto contains an accurate
and complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by the Obligors. All
such policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the date of the closing have been paid,
and no notice of cancellation or termination has been received with respect to
any such policy. Such policies are sufficient for compliance with all
requirements of law and of all agreements to which any Obligor is a party; are
valid, outstanding and enforceable policies; provide adequate insurance coverage
in at least such amounts and against at least such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business for the assets and
operations of the Obligors; will remain in full force and effect through the
respective dates set forth in Schedule 7.20 without the payment of additional
premiums; and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement. Schedule 7.20
identifies all material risks, if any, which each Obligor and their respective
Board of Directors or officers have designated as being self insured. None of
the Obligors has been refused any insurance with respect to its assets or
operations, nor has its coverage been limited below usual and customary policy
limits, by an insurance carrier to which it has applied for any such insurance
or with which it has carried insurance during the last three years.
 
38

--------------------------------------------------------------------------------


 
Section 7.21    Hedging Agreements.Schedule 7.21 sets forth, as of the Closing
Date, a true and complete list of all Hedging Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
of the Obligors, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied), and the counter party to each such agreement.
 
Section 7.22     Restriction on Liens. Other than the Existing Credit Agreement
and Existing Liens, neither the Borrower nor any Guarantor is a party to any
agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to other Persons on
or in respect of their respective assets or Properties.
 
Section 7.23     Material Agreements. Set forth on Schedule 7.23 is a complete
list of all agreements, indentures, purchase agreements, obligations in respect
of letters of credit, guarantees, partnership agreements, exploration and
development agreements, joint venture agreements, and other instruments which
are material to each Obligor’s business, activities, and operation or ownership
of such Obligors’ Property (the “Material Agreements”) in effect or to be in
effect as of the Closing Date (other than the Partnership Agreements set forth
on Schedule 7.14 and Hedging Agreements set forth on Schedule 7.21) providing
for, evidencing, securing or otherwise relating to any Debt of any such Obligor
or any of its Subsidiaries, and all obligations of Borrower or any of the
Guarantors to issuers of surety or appeal bonds issued for account of any such
Obligor. The Borrower shall also make available to Administrative Agent and
Lenders all Material Agreements and other agreements and instruments (excluding
any such agreements and other instruments that are cancelable upon 60 or less
days notice) of Borrower and each of the Obligors relating to the purchase,
transportation by pipeline, gas processing, marketing, sale and supply of
natural gas and other Hydrocarbons, but in any event, any such agreement or
other instrument that will account for more than 10% of the sales of any such
Obligor during the Borrower’s current fiscal year. Upon request by
Administrative Agent, the Borrower shall deliver, or caused to be delivered, to
the Administrative Agent and the Lenders a complete and correct copy of all such
Material Agreements.
 
Section 7.24     Gas Imbalances. As of the Closing Date, except as set forth on
Schedule 7.24 or on the most recent certificate delivered pursuant to
Section 8.07(c), on a net basis there are no gas imbalances, take or pay or
other prepayments with respect to any of the Obligors’ Oil and Gas Properties
which would require any such Obligors to deliver, in the aggregate, five percent
(5%) or more of the monthly production of Hydrocarbons produced from their Oil
and Gas Properties at some future time without then or thereafter receiving fall
payment therefor.
 
Section 7.25    Relationship of Obligors. The Obligors are engaged in related
businesses and each Obligor is directly and indirectly dependent upon each other
Obligor for and in connection with their business activities and their financial
resources; and each Obligor has determined, reasonably and in good faith, that
such Obligor will receive substantial direct and indirect economic and financial
benefits from the extensions of credit made under this Agreement, and such
extensions of credit are in the best interests of such Obligor, having regard to
all relevant facts and circumstances.
 
Section 7.26    Solvency. The Borrower and its Subsidiaries individually and on
a consolidated basis are not insolvent as such term is used and defined in the
United States Bankruptcy Code.
 
ARTICLE VIII
Affirmative Covenants
 
39

--------------------------------------------------------------------------------


 
Each of the Obligors covenants and agrees that, so long as any of the
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Obligors hereunder:
 
Section 8.01     Reporting Requirements. The Obligors shall deliver, or shall
cause to be delivered, to the Administrative Agent with sufficient copies of
each for the Lenders:
 
(a) Annual Financial Statements. As soon as available and in any event within
one hundred (100) days after the end of each of its fiscal year, the audited
consolidated and unaudited consolidating statements of income, stockholders’
equity, changes in financial position and cash flow for Borrower and its
Consolidated Subsidiaries for such fiscal year, and the related consolidated and
consolidating balance sheets of Borrower and its Consolidated Subsidiaries as at
the end of such fiscal year, and setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, and accompanied by the
related opinion of independent public accountants of recognized national
standing acceptable to the Administrative Agent which opinion shall state that
said financial statements fairly present the consolidated and consolidating
financial condition and results of operations of such Person and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year and that
such financial statements have been prepared in accordance with GAAP, except for
such changes in such principles with which the independent public accountants
shall have concurred and such opinion shall not contain a “going concern” or
like qualification or exception, and a certificate of such accountants stating
that, in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default.
 
(b) Quarterly Financial Statements. As soon as available and in any event within
fifty-five (55) days after the end of each of the first three fiscal quarterly
periods of each of its fiscal year for each of the Borrower, consolidated and
consolidating statements of income, stockholders’ equity, changes in financial
position and cash flow of Borrower and its Consolidated Subsidiaries for such
period and for the period from the beginning of the respective fiscal year to
the end of such period, and the related consolidated and consolidating balance
sheets as at the end of such period, and setting forth in each case in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, accompanied by the certificate of a Responsible Officer,
which certificate shall state that said financial statements fairly present the
consolidated and consolidating financial condition and results of operations of
such Person and its Consolidated Subsidiaries in accordance with GAAP, as at the
end of, and for, such period (subject to normal year-end audit adjustments).
 
(c) Notice of Default, Etc. Promptly after any Obligor knows that any Default,
Event of Default, labor dispute, or any Material Adverse Effect has occurred, a
notice of such Default or Material Adverse Effect, describing the same in
reasonable detail and the action the Borrower or any Guarantor proposes to take
with respect thereto.
 
(d) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Obligor or any Subsidiary by independent
accountants in connection with any annual, interim or special audit made by them
of the books of the Obligor and its Subsidiaries, and a copy of any response by
the Obligor or any Subsidiary, or the Board of Directors of the Obligor or such
Subsidiary, to such letter or report.
 
(e) SEC Filings, Etc. Promptly upon its becoming available, each financial
statement, report, notice or proxy statement sent by Borrower and its
Subsidiaries to stockholders generally and each regular or periodic report and
any registration statement, prospectus or written communication (other than
transmittal letters) in respect thereof filed by Borrower and its Subsidiaries
with or received by Borrower and its Subsidiaries in connection therewith from
any securities exchange or the SEC or any successor agency. Documents required
to be delivered pursuant to this Section 8.01(e) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents to EDGAR (or such other free, publicly-accessible
internet database that may be established and maintained by the SEC as a
substitute for or successor to EDGAR); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender; and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
 
40

--------------------------------------------------------------------------------


 
(f) Notices Under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any statement, report or notice furnished by Borrower or any of its
Subsidiaries to any Person pursuant to the terms of any indenture, loan or
credit or other similar agreement, other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 8.01.
 
(g) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of any Obligor or any Subsidiary
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.
 
(h) Hedging Agreements. As soon as available and in any event within fifteen
Business Days after the last day of each fiscal quarter, a report, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of such fiscal quarter a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of the Obligors, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.21, any margin required or
supplied under any credit support document, and the counter party to each such
agreement.
 
The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate substantially in the form of Exhibit C executed by a Responsible
Officer (i) certifying as to the matters set forth therein and stating that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail), and (ii) setting forth in
reasonable detail the computations necessary to determine whether the Borrower
is in compliance with Sections 9.13, 9.14, and 9.15 as of the end of Borrower’s
fiscal quarter or fiscal year.
 
Section 8.02    Litigation. Borrower and its Subsidiaries shall promptly give to
the Administrative Agent notice of any litigation or proceeding against or
adversely affecting Borrower or any Subsidiary in which the amount claimed
exceeds $1,000,000 or an aggregate of claims in excess of $5,000,000 and is not
otherwise covered in full by insurance (subject to normal and customary
deductibles and for which the insurer has not assumed the defense), or in which
injunctive or similar relief is sought. Borrower will, and will cause each of
its Subsidiaries to, promptly notify the Administrative Agent and each of the
Lenders of any claim, judgment, Lien or other encumbrance affecting any Property
of Borrower or any Subsidiary if the value of the claim, judgment, Lien, or
other encumbrance affecting such Property shall exceed $1,000,000 or an
aggregate of such claims in excess of $5,000,000.
 
Section 8.03     Maintenance, Etc.
 
41

--------------------------------------------------------------------------------


 
(a) Generally. Except as permitted under Section 9.09, each Obligor shall and
shall cause each of its Subsidiaries to: preserve and maintain its organization,
existence and all of its material rights, privileges and franchises; keep books
of record and account in which full, true and correct entries will be made of
all dealings or transactions in relation to its business and activities; comply
with all Governmental Requirements if failure to comply with such requirements
will have a Material Adverse Effect; pay and discharge all taxes, assessments
and governmental charges or levies imposed on it or on its income or profits or
on any of its Property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained; upon reasonable notice, permit
representatives of the Administrative Agent or any Lender, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect its Properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be); and keep, or cause to be kept,
insured by financially sound and reputable insurers all Property of a character
usually insured by Persons engaged in the same or similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such Persons and carry such other insurance as is usually
carried by such Persons including, without limitation, environmental risk
insurance to the extent reasonably available.
 
(b) Proof of Insurance. Contemporaneously with the delivery of the financial
statements required by Section 8.01(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and, if requested, will furnish the Administrative Agent and the
Lenders copies of the applicable policies.
 
(c) Oil and Gas Properties. Borrower will and will cause each of its
Subsidiaries to, do or cause to be done all things reasonably necessary to
preserve and keep in good repair, working order and efficiency all of its Oil
and Gas Properties and other material Properties including, without limitation,
all equipment, machinery and facilities, and from time to time will make all the
reasonably necessary repairs, renewals and replacements so that at all times the
state and condition of its Oil and Gas Properties and other material Properties
will be fully preserved and maintained, except to the extent a portion of such
Properties is no longer capable of producing Hydrocarbons in economically
reasonable amounts. Borrower will and will cause each of its Subsidiaries to
promptly: (i) pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties, (ii) perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties, (iii) will and will cause each
Subsidiary to do all other things necessary to keep unimpaired, except for Liens
described in Section 9.03, its rights with respect to its Oil and Gas Properties
and other material Properties and prevent any forfeiture thereof or a default
thereunder, except to the extent a portion of such Properties is no longer
capable of producing Hydrocarbons in economically reasonable amounts and except
for Transfers permitted by Section 9.16. Borrower will and will cause each of
its Subsidiaries to operate its Oil and Gas Properties and other material
Properties or cause or make reasonable and customary efforts to cause such Oil
and Gas Properties and other material Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance in all
material respects with all Governmental Requirements.
 
Section 8.04     Environmental Matters.
 
42

--------------------------------------------------------------------------------


 
(a) Establishment of Procedures. The Obligors will and will cause each of their
Subsidiaries to establish and implement such procedures as may be reasonably
necessary to continuously determine and assure that any failure of the following
does not have a Material Adverse Effect: (i) all Property of the Obligors and
their Subsidiaries and the operations conducted thereon and other activities of
the Obligors and their Subsidiaries are in compliance with and do not violate
the requirements of any Environmental Laws, (ii) no oil, hazardous substances or
solid wastes are disposed of or otherwise released on or to any Property owned
by any such party except in compliance with Environmental Laws, (iii) no
hazardous substance will be released on or to any such Property in a quantity
equal to or exceeding that quantity which requires reporting pursuant to Section
103 of CERCLA, and (iv) no oil, oil and gas exploration and production wastes or
hazardous substance is released on or to any such Property so as to pose an
imminent and substantial endangerment to public health or welfare or the
environment.
 
(b) Notice of Action. The Obligors will promptly notify the Administrative Agent
and the Lenders in writing of any threatened action, investigation or inquiry by
any Governmental Authority of which any Obligor has knowledge in connection with
any Environmental Laws, excluding routine testing and corrective action.
 
(c) Future Acquisitions. The Obligors will and will cause each of their
Subsidiaries to provide environmental audits and tests in accordance with
American Society for Testing and Materials standards as reasonably requested by
the Administrative Agent and the Lenders (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority) in connection with any future acquisitions of Oil and Gas Properties
or other material Properties.
 
Section 8.05    Further Assurances. The Obligors will and will cause each of
their Subsidiaries to cure promptly any defects in the creation and issuance of
the Notes and the execution and delivery of the Security Instruments and this
Agreement. The Obligors at their expense will and will cause each Subsidiary to
promptly execute and deliver to the Administrative Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Obligors or any Subsidiary, as the case may be,
in any Loan Document, or to further evidence and more fully describe the
collateral intended as security for the Notes, or to correct any omissions in
any Loan Document, or to state more fully the security obligations set out
herein or in any Loan Document, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be necessary or
appropriate in connection therewith.
 
Section 8.06    Performance of Obligations. The Borrower will pay the Notes
according to the reading, tenor and effect thereof; the Guarantors will pay
under the Guarantees according to the terms thereof, and the Obligors will and
will cause each of their Subsidiaries to do and perform every act and discharge
all of the obligations to be performed and discharged by them under this
Agreement and any other Loan Document, at the time or times and in the manner
specified.
 
Section 8.07     Engineering Reports.
 
(a) Not less than 30 days prior to each Scheduled Borrowing Base Redetermination
Date, commencing with the Scheduled Borrowing Base Redetermination to occur on
or around June 15, 2006, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report. The Reserve Report of each year delivered in
connection with the December 15 Scheduled Borrowing Base Redetermination,
commencing December 15, 2006, shall be prepared by certified independent
petroleum engineers or other independent petroleum consultant(s) acceptable to
the Administrative Agent. The Reserve Report delivered for each year delivered
in connection with the June 15 Scheduled Borrowing Base Redetermination,
commencing June 15, 2006, shall be prepared by or under the supervision of the
chief engineer of the Borrower and a Responsible Officer shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately proceeding December 15 Scheduled
Borrowing Base Redetermination Reserve Report.
 
43

--------------------------------------------------------------------------------


 
(b) In the event of an unscheduled redetermination, the Borrower shall furnish
to the Administrative Agent and the Lenders a Reserve Report prepared by or
under the supervision of the chief engineer of the Obligors together with the
certificate of a Responsible Officer who shall certify such Reserve Report to be
true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding Reserve Report. For any unscheduled
redetermination requested by the Lenders or the Borrower pursuant to
Section 2.08(d), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Lenders as soon as possible, but in any event no later
than 30 days following the receipt of the request by the Administrative Agent.
 
(c) With the delivery of each Reserve Report, the Borrower shall provide, or
cause to be provided, to the Administrative Agent and the Lenders, a certificate
from a Responsible Officer certifying that, to the best of his knowledge and in
all material respects: (i) the information contained in the Reserve Report and
any other information delivered in connection therewith is true and correct,
(ii) the Obligors and the Partnerships own good and marketable title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Liens permitted by Section 9.03, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require any Obligor to
deliver Hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
Obligor’s or and the Partnerships’ Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Reserve Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, (vi) attached to the
certificate is a list of all Persons disbursing proceeds to the Obligors from
their Oil and Gas Properties, and (vii) all of the Oil and Gas Properties
evaluated by such Reserve Report are Mortgaged Property except as set forth on a
schedule attached to the certificate.
 
Section 8.08    Title Curative. Borrower shall cure, and shall cause its
Subsidiaries to cure or cause to be cured, any title defects or exceptions which
are not Excepted Liens raised by such information, or substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens covering Mortgaged Properties of an equivalent value, within 30 days after
a request by the Administrative Agent to cure such defects or exceptions.
 
Section 8.09     Additional Collateral.
 
(a) Lien in Oil and Gas Properties. At all times hereunder that the Obligations
remain unpaid, including whenever any Obligor acquires any additional Oil and
Gas Properties or additional interests in existing Oil and Gas Properties,
Obligors shall grant to the Administrative Agent for the benefit of the Lenders
as security for the Indebtedness a first-priority Lien interest (subject only to
Excepted Liens) covering at least 80% of the total value (based upon the most
recent Reserve Report plus the value of Oil and Gas Properties acquired after
the date of such Reserve Report determined on a basis consistent with the
Reserve Report) of the Obligors’ Oil and Gas Properties either directly under
the Mortgages or indirectly under the pledge of their interests in the
Partnerships. Such Lien will be created and perfected by and in accordance with
the provisions of mortgages, deeds of trust, security agreements and financing
statements, or other Security Instruments, all in form and substance
satisfactory to the Administrative Agent in its sole discretion and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.
 
44

--------------------------------------------------------------------------------


 
(b) Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 8.09(a) above, the Borrower or its Subsidiaries
will provide to the Administrative Agent title information in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Obligor’s interests in such Oil and Gas Properties.
 
(c) Legal Opinions. Promptly after the filing of any new Security Instru-ment in
any state, upon the request of the Administrative Agent, Borrower will provide,
or cause to be provided, to the Administrative Agent an opinion addressed to the
Administrative Agent for the benefit of the Lenders in form and substance
satisfactory to the Administrative Agent in its sole discretion from counsel
acceptable to Administrative Agent, stating that the Security Instrument is
valid, binding and enforceable in accordance with its terms and in legally
sufficient form for such jurisdiction.
 
(d) Letters in Lieu.
 
(i)          Upon request by Administrative Agent and Majority Lenders, Borrower
shall, and shall cause its Subsidiaries to, provide to Administrative Agent
undated letters, in form of Exhibit F attached hereto, from Borrower or such
Subsidiary to each purchaser of production and disburser of proceeds of
production from or attributable to the Mortgaged Properties, along with
sufficient copies of additional executed letters with the addressees left blank,
authorizing and directing the addressees to make future payments attributable to
production from the Mortgaged Properties directly to Administrative Agent for
the ratable benefit of the Lenders.
 
(ii)         Borrower and each of its Subsidiaries hereby designates
Administrative Agent as its agent and attorney-in-fact, to act in their name,
place, and stead for the purpose of completing and delivering any and all of the
letters in lieu of division orders delivered by Borrower and such Subsidiaries
to Administrative Agent, including, without limitation, completing any blanks
contained in such letter and attaching exhibits thereto describing the relevant
Collateral. The Borrower and each of its Subsidiaries hereby ratifies and
confirms all that Administrative Agent shall lawfully do or cause to be done by
virtue of this power of attorney and the rights granted with respect to such
power of attorney. This power of attorney is coupled with the interest of
Administrative Agent in the Collateral, shall commence and be in full force and
effect as of the Closing Date and shall remain in full force and effect and
shall be irrevocable so long as any Obligation remains outstanding or unpaid or
any Commitment exists. The powers conferred on Administrative Agent by this
appointment are solely to protect the interests of Administrative Agent and each
of the Lenders under the Loan Documents and shall not impose any duty upon
Administrative Agent to exercise any such powers. Administrative Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers and shall not be responsible to Borrower, its
Subsidiaries, or any other Person for any act or failure to act with respect to
such powers, except for gross negligence or willful misconduct.
 
(iii)        Until such time as Administrative Agent shall notify Borrower and
its Subsidiaries to the contrary, Borrower and its Subsidiaries shall be
entitled to receive from the purchasers or disbursers of production all such
proceeds of runs, subject however to the liens created under the Security
Instruments. Upon the occurrence and during the continuance of a Default or such
other time as Administrative Agent shall in its discretion so elect,
Administrative Agent may deliver to the addressees the letters-in-lieu described
in Subsection 8.09(d)(i) above and may exercise all rights and remedies granted
under the Security Instruments, including the right to obtain possession of all
proceeds of runs then held by Borrower and its Subsidiaries or to receive
directly from the purchaser or disburser of production all other proceeds of
runs.
 
45

--------------------------------------------------------------------------------


 
(iv)        In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such proceeds of runs constitute in
any way a waiver, remission or release of any of its rights under the Security
Instruments, nor shall any release of any other proceeds of runs or of any
rights of Administrative Agent to collect other proceeds of runs thereafter.
 
(e) Subordination of Obligor’s Liens.
 
(i)          Each Obligor hereby subordinates and assigns in favor of
Administrative Agent for the benefit of the Lenders any and all liens, statutory
or otherwise and any rights of offset contractual or otherwise it has or may
have in the future against such Obligors' interests in the Mortgaged Properties
or in the Oil and Gas Properties and revenues attributable to its interest
therein, including the Contracts and Records (defined below).
 
(ii)         Any officer or employee of Administrative Agent is expressly
granted the right at its option upon not less than one (1) Business Day’s
notice, to visit and inspect (a) each Obligors’ offices, including all books and
records, farmout agreements, area of mutual interest agreements, development
agreements, geologic and geophysical survey agreements, operating agreements,
contracts and other agreements that relate to any of the Mortgaged Properties or
in the Oil and Gas Properties, seismic, geological and geophysical, drilling and
production data and records, all accounting records, joint interest billing
records, division order records, land files, and contracts and records referring
to the production, sale, purchase, exchange or processing of Hydrocarbons
whether such data, information or agreements are in written form or electronic
format (the "Contracts and Records"), and to examine, take copies and extracts
therefrom, and (b) any of the Mortgaged Properties.
 
(iii)        Following the occurrence and during the continuance of an Event of
Default, each Obligor acknowledges that the Administrative Agent is expressly
granted the right to exercise any and all liens, statutory or otherwise, rights
of offset or recoupment it has and to receive the monies, income, proceeds, or
benefits attributable to the sale of Oil and Gas produced from or attributable
to the Mortgaged Properties, to hold the same as security for the Indebtedness
and to apply it on the principal and interest or other amounts owing on any of
the Indebtedness, whether or not then due, in such order or manner as
Administrative Agent may elect.
 
(iv)        In the event of a foreclosure, deed in lieu, or other transfer of
record or beneficial ownership or operations of the Mortgaged Properties, each
Obligor, as bailee, agrees to cooperate and assist Administrative Agent and its
officers, agents and counsel in the peaceful transfer and delivery of such
Contracts and Records to such party or parties as Administrative Agent may in
writing direct.
 
(v)        Following the occurrence and during the continuance of a Default or
Event of Default and within thirty (30) days after receipt of notice from
Administrative Agent, Obligors will relinquish their respective rights to
operate the Properties of Obligors to the Administrative Agent or its designee.
 
(f) Pledge of Partnerships. Borrower shall and shall cause each of its Wholly
Owned Subsidiaries that are not Unrestricted Entities to pledge all of its
interest in any Partnership and to provide such information about such
Partnership as Lenders may reasonably request.
 
46

--------------------------------------------------------------------------------


 
(g) Subordination of Intercompany Debt. Any Intercompany Notes or advances of
any Obligor howsoever evidenced by journal entries or otherwise now or hereafter
owed to or held by any other Obligor are hereby subordinated to the Indebtedness
of such other Obligor to the Lenders, and any document or instrument evidencing
such loans or advances shall contain a legend giving notice of such
subordination. Any Intercompany Notes or advances of any other Obligor due to
such Obligor, if the Administrative Agent so requests, shall be collected,
enforced and received by such Obligor as trustee for the Lenders and be paid
over to the Administrative Agent for the account of the Lenders on account of
the Indebtedness but without affecting in any manner the liability of such
Obligor under the other provisions of this Agreement or any other Loan Document.
Any Lien, claim, right or other encumbrance on any property of any Obligor in
favor of any other Obligor is hereby subordinated in all respects to the Liens
granted to the Administrative Agent for the benefit of the Lenders.
 
Section 8.10    ERISA Information and Compliance. The Obligors will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent with sufficient copies to the Lenders
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature thereof, what
action the Obligors, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGCs intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), the Obligors
will, and will cause each Subsidiary and ERISA Affiliate to, (i) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any lien, all of the contribution
and funding requirements of section 412 of the Code (determined without regard
to subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.
 
ARTICLE IX
Negative Covenants
 
The Obligors covenant and agree that, so long as any of the Commitments are in
effect and until payment in full of Loans hereunder, all interest thereon and
all other amounts payable by the Obligors hereunder, without the prior written
consent of the Majority Lenders:
 
Section 9.01     Debt. None of the Obligors or their Subsidiaries (other than
Unrestricted Entities) and none of the Partnerships will incur, create, assume
or permit to exist any Debt, except:
 
(a) the Notes or other Indebtedness or any guaranty of or suretyship arrangement
for the Notes or other Indebtedness;
 
(b) Debt of the Borrower disclosed in Schedule 9.01, and any renewals or
extensions (but not increases) thereof;
 
(c) accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which, if greater
than 90 days past the invoice or billing date, are being contested in good faith
by appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;
 
47

--------------------------------------------------------------------------------


 
(d) Debt under leases permitted under Section 9.08;
 
(e) Debt associated with bonds or surety obligations pursuant to Governmental
Requirements in connection with the operation of any Obligor’s Oil and Gas
Properties;
 
(f) Debt of the Obligors under Hedging Agreements permitted under Section 9.02;
 
(g) Intercompany Debt; provided, that, (i) any such Intercompany Debt shall be
subordinated to the Obligations upon terms and conditions satisfactory to the
Administrative Agent, and (ii) such Intercompany Debt in excess of $250,000
shall be evidenced by an Intercompany Note pledged to secure the Obligations and
in the possession of the Administrative Agent;
 
(h) Debt of the Borrower to RAI arising under the Tax Matters Agreement and
Transition Services Agreement; and
 
(i) Debt of the Borrower and its Subsidiaries not otherwise described under
subparagraphs (a) through (h) above not to exceed $5,000,000 in the aggregate.
 
Section 9.02    Hedging Agreements. Borrower shall not and shall not permit any
Guarantor to enter into or in any manner be liable on any Hedging Agreement
except:
 
(a) Hedging Agreements entered into with the purpose and effect of fixing prices
on oil and/or gas expected to be produced by such Person provided that at all
times: (1) no such contract shall be for speculative purposes; (2) no such
contract, when aggregated with all Hedging Agreements permitted hereunder
requires such Person to deliver more than 80% of total estimated Oil and Gas to
be produced in any month from the Oil and Gas Properties classified as proved
developed producing on the most recent Reserve Report; (3) the agreements
documenting such Hedging Agreements do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; and (4) each such contract shall be with
the Administrative Agent, or any of the Lenders or their Affiliates, or with a
counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated AA or Aa2 or
better, respectively, by Standard & Poor’s Corporation or Moody’s Investors
Services, Inc. (or a successor credit rating agency).
 
(b) Hedging Agreements entered into with the purpose and effect of fixing
interest rates on a principal amount of the Notes of the Borrower that is
accruing interest at a variable rate, provided that (1) no such contract shall
be for speculative purposes; (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Borrower to be hedged by such contract;
(3) the aggregate notional amount of such Hedging Agreements shall not exceed
seventy-five percent (75%) of the principal outstanding under the Notes; (4) the
tenor of each such contract shall not extend beyond the Revolving Credit
Termination Date; and (5) each such contract shall be with a Lender or with a
counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated AA or Aa2 or
better, respectively, by Standard & Poor’s Corporation or Moody’s Investors
Services, Inc. (or a successor credit rating agency).
 
(c) In the event the Borrower enters into a Hedging Agreement with any of the
Lenders, the Contingent Obligation evidenced under such Hedging Agreement shall
not be applied against such Lender’s Commitment nor against the Borrowing Base
Utilization. Any Indebtedness incurred under any Hedging Agreement with any
Lender shall be treated as an Obligation pari passu with all Obligations
otherwise incurred hereunder or under the other Loan Documents and shall be
secured under the Security Instruments.
 
48

--------------------------------------------------------------------------------


 
Section 9.03     Liens. None of the Borrower nor any of its Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:
 
(a) Liens securing the payment of any Indebtedness;
 
(b) Excepted Liens;
 
(c) Liens securing leases allowed under Section 9.08, but only on the Property
under lease;
 
(d) Liens on cash or securities of an Obligor securing the Debt described in
Section 9.01(f) and (i); and
 
(e) Liens on the assets of Unrestricted Entities securing Debt of such
Unrestricted Entities.
 
Section 9.04     Investments, Loans and Advances. Borrower will not and will not
permit any Guarantor to make or permit to remain outstanding any loans or
advances to or investments in any Person, except that the foregoing restriction
shall not apply to:
 
(a) accounts receivable arising in the ordinary course of business;
 
(b) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;
 
(c) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc.;
 
(d) deposits maturing within one year from the date of creation thereof with,
in-cluding certificates of deposit issued by, any Lender or any office located
in the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000.00 (as of the date of such
Lender’s or bank or trust company’s most recent financial reports) and has a
short term deposit rating of no lower than A2 or P2, as such rating is set forth
from time to time, by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc., respectively;
 
(e) deposits in money market funds investing exclusively in investments
described in Section 9.04(c), or 9.04(d);
 
(f) investments, loans or advances in or to the Borrower or any Subsidiary
permitted under Section 9.01(g); and
 
(g) advances to fund Borrower and its Wholly Owned Subsidiaries’ capital
contributions under Partnerships and APH as provided under Section 7.07(iii);
 
(h) Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, provided that: (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom; (ii) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor;
(iii) such Person is principally engaged in the same business as the Obligors;
(iv) the Borrower shall be in pro forma compliance with the covenants set forth
in Sections 9.13, 9.14 and 9.15 based on the trailing 12 quarters and as
adjusted for such acquisition; (v) such acquired Person or assets shall not be
subject to any material liabilities except as permitted by this Agreement; and
(vi) a first priority perfected lien and security interest shall be granted to
the Administrative Agent for the benefit of the Lenders in such acquired assets;
provided however, that nothing herein shall require any Unrestricted Entity to
grant a first priority lien in its assets; and
 
49

--------------------------------------------------------------------------------


 
(i) other investments, loans or advances not to exceed in the aggregate
$5,000,000.
 
Section 9.05     Dividends, Distributions and Redemptions. The Borrower will not
declare or pay any dividend, purchase, redeem or otherwise acquire for value any
of its stock now or hereafter outstanding, return any capital to its
stockholders or make any distribution of its assets to its stockholders if an
Event of Default has occurred and is continuing or would occur as a result of
such distribution or to the extent such distribution plus any prior
distributions after the Closing Date exceeds the Cumulative Net Income Amount;
provided, that, such limitation shall not apply to dividends consisting of the
proceeds from the sale of APH common units in connection with the initial public
offering thereof.
 
Section 9.06    Sales and Leasebacks. Borrower shall not and shall not permit
any Guarantor to enter into any arrangement, directly or indirectly, with any
Person whereby any such Obligor shall sell or transfer any of its Property,
whether now owned or hereafter acquired, and whereby such shall then or
thereafter rent or lease as lessee such Property or any part thereof or other
Property which such Obligor intends to use for substantially the same purpose or
purposes as the Property sold or transferred.
 
Section 9.07    Nature of Business. Borrower shall not and shall not permit any
Guarantor to allow any material change to be made in the character of its
business or the business of the Partnerships as an independent oil and gas
exploration and production company. Borrower shall not and shall not permit any
Guarantor to materially amend, waive or modify any of their Material Agreements
or Partnership Agreements in any manner that could reasonably be expected to
cause any material and adverse effect on the Administrative Agent’s and the
Lenders’ interests in the collateral securing the Indebtedness, or the
Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.
 
Section 9.08    Limitation on Leases. Borrower shall not and shall not permit
any Guarantor to create, incur, assume or permit to exist any obligation for the
payment of rent or hire of Property of any kind whatsoever (real or personal
including capital leases, but excluding leases of Hydrocarbon Interests), under
leases or lease agreements which would cause the aggregate amount of all
payments made by Borrower and the Guarantors pursuant to all such leases or
lease agreements to exceed $2,000,000 in any period of twelve consecutive
calendar months during the life of such leases.
 
Section 9.09    Mergers, Etc. Borrower shall not and shall not permit any
Guarantor to merge into or with or consolidate with any other Person, or
liquidate, sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property or assets
(whether now owned or hereafter acquired) to or in favor of any other Person,
except, so long as no Default exists or would result therefrom, (i) any
Guarantor may merge with (A) the Borrower, provided the Borrower shall be the
continuing or surviving Person, or (B) any one or more other Subsidiaries,
provided that when any Guarantor is merging with another Subsidiary that is not
a Guarantor, the continuing or surviving Person shall be a Guarantor, and (ii)
any Guarantor may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor.
 
50

--------------------------------------------------------------------------------


 
Section 9.10    Proceeds of Notes and Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.
 
Section 9.11    ERISA Compliance. The Borrower shall not, and shall not permit
any of its Subsidiaries at any time to:
 
(a) Engage in, or permit any Subsidiary or ERISA Affiliate to engage in, any
transaction in connection with which any Obligor, any Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code;
 
(b) Terminate, or permit any Subsidiary or ERISA Affiliate to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability to any Obligor, any Subsidiary or any ERISA Affiliate to
the PBGC;
 
(c) Fail to make, or permit any Subsidiary or ERISA Affiliate to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, any Obligor, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto;
 
(d) Permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency within the meaning of Section 302 of
ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan;
 
(e) Permit, or allow any Subsidiary or ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by any
Obligor, any Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the cur-rent value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA;
 
(f) Contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any Multiemployer Plan;
 
(g) Acquire, or permit any Subsidiary or ERISA Affiliate to acquire, an interest
in any Person that causes such Person to become an ERISA Affiliate with respect
to any Obligor, any Subsidiary or any ERISA Affiliate if such Person sponsors,
maintains or con-tributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities;
 
(h) Incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA;
 
(i) Contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(l) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; or
 
51

--------------------------------------------------------------------------------


 
(j) Amend or permit any Subsidiary or ERISA Affiliate to amend, a Plan resulting
in an increase in current liability such that any Obligor, any Subsidiary or any
ERISA Affiliate is required to provide security to such Plan under section 401
(a)(29) of the Code.
 
Section 9.12     Sale or Discount of Receivables. Borrower shall not, and shall
not permit any Guarantor to discount or sell (with or without recourse) any of
its notes receivable or accounts receivable.
 
Section 9.13    Current Ratio. The Borrower will not permit the ratio of its (i)
current assets (including any unused amount under the Borrowing Base but
excluding assets under Hedging Agreements.) to (ii) current liabilities
(excluding liabilities under Hedging Agreements, current maturities of the Notes
and those portions of the advance payments received by the Borrower for the
drilling and completion of oil and gas wells that exceed the cost to Borrower of
such drilling and completion and are classified as current liabilities), to be
less than 1.0 to 1.0 at the end of any quarter. For the purposes of calculating
the Borrower’s current ratio, the current assets and current liabilities
attributable to the Unrestricted Entities shall be excluded.
 
Section 9.14    Funded Debt to EBITDA. The Borrower will not permit the ratio of
Funded Debt to EBITDA of the Borrower as of the end of any fiscal quarter of the
Borrower (on a consolidated basis calculated quarterly based upon the four most
recently completed quarters) to be more than 3.50 to 1.00. For the purposes of
calculating the ratio of Borrower’s Funded Debt to EBITDA, (i) the EBITDA and
Funded Debt attributable to the Unrestricted Entities (except for cash
distributions from APL or APH paid to Borrower or Guarantors) shall be excluded,
and (ii) Funded Debt shall not include: (a) “asset retirement obligations,” as
such term is used in FASB Statement 143, to the extent such asset retirement
obligations relate to the plugging and abandonment of wells; (b) liabilities
under Hedging Agreements; or (c) debt of Borrower to RAI under the Transition
Services Agreement and the Tax Matters Agreement.
 
Section 9.15    Consolidated Interest Coverage Ratio. Borrower will not permit
its Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
Borrower beginning June 30, 2006 (calculated upon the four most recently
completed fiscal quarters, quarterly at the end of each fiscal quarter) to be
less than 2.50 to 1.00. For the purposes of calculating the Consolidated
Interest Coverage Ratio, the EBITDA and interest payments attributable to the
Unrestricted Entities (except for cash distributions from APL or APH paid to
Borrower) shall be excluded.
 
Section 9.16    Sale of Oil and Gas Properties.The Obligors will not Transfer
any Oil and Gas Property or any interest in any Oil and Gas Property for which
value was given in the most recent Borrowing Base redetermination to any Person
other than Obligors, provided, for so long as no Default exists, Obligors may
Transfer up to $500,000 in the aggregate of such Oil and Gas Property Assets
during any Borrowing Base Period. Upon any Transfer of Oil and Gas Properties as
permitted herein, the Borrowing Base shall be automatically reduced by the
current Oil and Gas Collateral Value attributable to such Oil and Gas Properties
under current Borrowing Base determination.
 
Section 9.17     Environmental Matters. None of the Obligors nor any Subsidiary
will cause or permit any of its Property to be in violation of, or do anything
or permit anything to be done which will subject any such Property to any
remedial obligations under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations would have a Material Adverse Effect.
 
52

--------------------------------------------------------------------------------


 
Section 9.18    Transactions with Affiliates. The Borrower shall not, and shall
not permit any Guarantor to enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate unless such transactions are otherwise
permitted under this Agreement, are in the ordinary course of its business and
are upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with a Person not an Affiliate.
 
Section 9.19    Subsidiaries. The Borrower shall not, and shall not permit any
Subsidiary to create any additional Subsidiaries (other than Unrestricted
Entities) that do not become Guarantors hereunder. Borrower shall not and shall
not permit any Guarantor to sell or to issue any stock or ownership interest of
a Subsidiary, except to Borrower or any of its Wholly Owned Subsidiaries and
except in compliance with Section 9.04, Borrower shall not, and shall not permit
any Guarantor to, create any new Partnerships other than drilling fund limited
partnerships on terms substantially similar to the Partnerships set forth on
Schedule 7.14.
 
Section 9.20    Negative Pledge Agreements. The Borrower shall not and shall not
permit any of Guarantor to create, incur, assume or permit to exist any
contract, agreement or understanding (other than this Agreement and the Security
Instruments) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property or restricts any
Guarantor from paying dividends to the Borrower, or which requires the consent
of or notice to other Persons in connection therewith.
 
Section 9.21     Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not and will not permit any Guarantor to allow gas imbalances, take-or-pay
or other prepayments with respect to the Oil and Gas Properties of the
Guarantors which would require the Guarantors to deliver in the aggregate five
percent (5%) or more of their Hydrocarbons produced on a monthly basis from such
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor.
 
Section 9.22    Accounting Changes. Borrower shall not and shall not permit any
Subsidiary to make any significant change in accounting treatment or reporting
practices except as required by GAAP, or change the fiscal year of the Borrower
or any Subsidiary.
 
ARTICLE X
Events of Default; Remedies
 
Section 10.01   Events of Default. One or more of the following events shall
constitute an “Event of Default”:
 
(a) the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument; or
 
(b) any Obligor shall default in the payment when due of any principal of or
interest on any of its other Debt aggregating $2,500,000 or more, or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Debt shall occur if the effect of such event is to cause,
or (with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, such Debt to become due prior to its stated maturity; or
 
(c) any representation, warranty or certification made or deemed made herein or
in any Loan Document by any Obligor or any Subsidiary, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof or any Security Instrument, shall prove to have been false or misleading
as of the time made or furnished in any material respect; or
 
53

--------------------------------------------------------------------------------


 
(d) any Obligor shall default in the performance of any of its obligations under
Article IX or any other Article of this Agreement other than under Article VIII;
or any Obligor shall default in the performance of any of its obligations under
Article VIII or under any Loan Document to which it is a party (other than the
payment of amounts due which shall be governed by Section 10.01(a)) and such
default shall continue unremedied for a period of thirty (30) days following the
occurrence thereof; or
 
(e) any Obligor shall admit in writing its inability to, or be generally unable
to, pay its debts as such debts become due; or
 
(f) any Obligor shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Federal Bankruptcy Code (as now or hereafter in effect), (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Federal Bankruptcy Code, or (vi) take any corporate action for the purpose of
effecting any of the foregoing; or
 
(g) a proceeding or case shall be commenced, without the application or consent
of any Obligor, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Obligor of all or any substantial part
of its assets, or (iii) similar relief in respect of such Obligor under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composi-tion
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the foregoing shall
be entered and continue unstayed and in effect, for a period of 60 days; or
(iv) an order for relief against any Obligor shall be entered in an involuntary
case under the Federal Bankruptcy Code; or
 
(h) a judgment or judgments for the payment of money in excess of $2,500,000 in
the aggregate shall be rendered by a court against any Obligor and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within the period of time
prescribed by applicable rules of civil procedure in which to perfect an appeal
thereof and such Obligor shall not, within said period, or such longer period
during which execution of the same shall have been stayed, or an appeal
therefrom shall cause the execution thereof to be stayed during such appeal; or
 
(i) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms, or, with
respect to the Security Instruments, cease to create a valid and perfected Lien
of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or any Obligor shall so state in writing; or
 
(j) an event having a Material Adverse Effect shall occur; or
 
(k) a Change of Control occurs; provided, any Change of Control that occurs as a
result of a Permitted Merger shall not constitute a Default; or
 
54

--------------------------------------------------------------------------------


 
(l) any Obligor conceals any of its Property with the intent to hinder, delay or
defraud any Lender, the Issuing Bank, or the Administrative Agent with respect
to their rights in the Mortgaged Property or any other Property of the Obligors.
 
Section 10.02   Remedies.
 
(a) In the case of an Event of Default other than one referred to in clauses
(e), (f) or (g) of Section 10.01, the Administrative Agent, upon request of the
Majority Lenders, shall, by notice to the Borrower, cancel the Commitments (in
whole or part) and/or declare the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.10(b)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.
 
(b) In the case of the occurrence of an Event of Default referred to in clauses
(e), (f) or (g) of Section 10.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Loans and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation the payment of cash collateral to secure
the LC Exposure as provided in Section 2.10(b)) shall become automatically
immediately due and payable without presentment, demand, protest, notice of
intent to accel-erate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.
 
(c) All proceeds received after maturity of the Notes, whether by acceleration
or otherwise shall be applied first to reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments; second to accrued
interest on the Notes; third to fees; fourth pro rata to principal outstanding
on the Notes and other Indebtedness; fifth to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; and any excess shall
be paid to the Borrower or as otherwise required by any Governmental
Requirement.
 
Section 10.03   Present Assignment of Interests.
 
(a) Notwithstanding that, under Article III of the Mortgages, the Obligors
thereto have unconditionally assigned to Administrative Agent for the ratable
benefit of the Lenders all of the proceeds of runs accruing to the Mortgaged
Properties covered thereby:
 
(i)     Until such time as Administrative Agent shall notify such Obligors to
the contrary, Obligors shall be entitled to receive from the purchasers or
disbursers of production all such proceeds of runs, subject however to the liens
created under the Mortgages, which liens are hereby affirmed and ratified.
Automatically upon an Event of Default under Section 10.01(e), (f) or (g) and
upon the occurrence and during the continuance of any other Event of Default,
Administrative Agent may exercise all rights and remedies granted under the
Mortgages, including the right to obtain possession of all proceeds of runs then
held by Obligors or to receive directly from the purchasers or disbursers of
production all other proceeds of runs.
 
(ii)    In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such proceeds of runs constitute in
any way a waiver, remission or release of any of its rights under the Mortgages,
nor shall any release of any other proceeds of runs or of any rights of
Administrative Agent to collect other proceeds of runs thereafter.
 
55

--------------------------------------------------------------------------------


 
(iii)   Obligors will upon the instruction of Administrative Agent join with
Administrative Agent in notifying, in writing and accompanied (if necessary) by
certified copies of the Mortgages, the purchasers or disbursers of production,
produced from the Mortgaged Properties, of the existence of the Mortgages, and
instructing that all proceeds of runs be paid directly to Administrative Agent
for the ratable benefit of the Lenders.
 
(b) Notwithstanding that, under Article VIII of the Pledge, Assignment and
Security Agreement executed by each of the Obligors, as “Debtor” thereto (herein
collectively the “Pledges”), such parties have unconditionally assigned to
Administrative Agent for the ratable benefit of the Lenders all of the
dividends, interest, or other “Distributions” (as defined therein) paid or
payable in respect of the Collateral covered thereby:
 
(i)   Until such time as Administrative Agent shall notify such Obligors to the
contrary, Obligors shall be entitled to receive and retain all such
Distributions, subject however to the security interests created under the
Pledges, which liens are hereby affirmed and ratified. Automatically upon an
Event of Default under Section 10.01(f) or (g) and upon the occurrence and
during the continuance of any other Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Pledges, including the right
to obtain possession of all Distributions then held by Obligors or to receive
directly from the Subsidiaries and Partnerships making such payments all future
Distributions attributable to the Collateral.
 
(ii)          In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such Distributions constitute in
any way a waiver, remission or release of any of its rights under the Pledges,
nor shall any release of any other Distributions or of any rights of
Administrative Agent to collect other Distributions thereafter.
 
(iii)        Obligors will upon the instruction of Administrative Agent join
with Administrative Agent in notifying in writing to the entities responsible
for making such Distributions of the existence of the Pledges, and instructing
that all Distributions be paid directly to Administrative Agent for the ratable
benefit of the Lenders.
 
ARTICLE XI
The Administrative Agent
 
Section 11.01   Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the Security Instruments with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the Security Instruments, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 11.05 and the first sentence of Section 11.06 shall
include reference to its Affiliates and its and its Affiliates’ officers,
directors, employees, attorneys, accountants, experts and agents): (i) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (ii) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by any of the Obligors or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Borrower, its Subsidiaries or any
other obligor or guarantor; (iii) except pursuant to Section 11.07 shall not be
required to initiate or conduct any litigation of collection proceedings
hereunder; and (iv) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents, accountants, attorneys and experts and
shall not be responsible for the negligence or misconduct of any such agents,
accountants, attorneys or experts selected by it in good faith or any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such agents, accountants, attorneys or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent. The
Administrative Agent is authorized to release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents.
 
56

--------------------------------------------------------------------------------


 
Section 11.02   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telecopier, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.
 
Section 11.03    Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.
 
Section 11.04   Rights as a Lender. With respect to its Commitments and the
Loans made by it and its participation in the issuance of Letters of Credit,
Wachovia Bank, National Association (and any successor acting as Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. Wachovia Bank, National Association (and any
successor acting as Administrative Agent) and its Affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Obligors (and any of their Affiliates) as if it were not acting as the
Administrative Agent, and Wachovia Bank, National Association and its Affiliates
may accept fees and other consideration from the Obligors for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.
 
Section 11.05          Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Issuing Bank ratably in accordance with their
Percentage Shares for the indemnity matters as described in Section 12.03 to the
extent not indemnified or reimbursed by the Obligors under Section 12.03, but
without limiting the obligations of the Obligors under said Section 12.03 and
for any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Issuing Bank in any way relating to or arising out
of: (1) this Agreement, the Security Instruments or any other documents
contemplated by or referred to herein or the transactions contemplated hereby,
but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder or (ii) the enforcement of any of the terms of this Agreement,
any Security Instrument or of any such other documents; WHETHER OR NOT ANY OF
THE FOREGOING SPECIFIED IN THIS SECTION 11.05 ARISES FROM THE SOLE OR CONCURRENT
NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent.
 
57

--------------------------------------------------------------------------------


 
Section 11.06           Non-Reliance on Administrative Agent and other Lenders.
Each Lender acknowledges and agrees that it has, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Obligors and its decision to enter into this Agreement, and that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Obligors of this Agreement, the Notes, the Security Instruments or any other
document referred to or provided for herein or to inspect the properties or
books of the Obligors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Obligors (or any
of their Affiliates) which may come into the possession of the Administrative
Agent or any of its Affiliates. In this regard, each Lender acknowledges that
Haynes and Boone, LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each Lender will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
 
Section 11.07   Action by Administrative Agent. Except for action or other
matters expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (i) receive written instructions from
the Majority Lenders (or all of the Lenders as expressly required by Section
12.04) specifying the action to be taken, and (ii) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions of the Majority Lenders (or all of the Lenders as expressly
required by Section 12.04) and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, the Administrative Agent shall take such
action with respect to such Default as shall be directed by the Majority Lenders
(or all of the Lenders as required by Section 12.04) in the written instructions
(with indemnities) described in this Section 11.07, provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement and the Security Instruments or applicable law.
 
Section 11.08   Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower, and the Administrative Agent may be removed at
any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent. Upon the acceptance of
such appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article XI and
Section 12.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.
 
58

--------------------------------------------------------------------------------


 
ARTICLE XII
Miscellaneous
 
Section 12.01   Waiver. No failure on the part of the Administrative Agent or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
 
Section 12.02   Notices. All notices and other communications provided for
herein and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the Loan Documents or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by telex or telecopier and evidence or confirmation of
receipt is obtained, or personally delivered or, in the case of a mailed notice,
three (3) Business Days after the date deposited in the mails, postage prepaid,
in each case given or addressed as aforesaid.
 
Section 12.03   Payment of Expenses, Indemnities, etc.
 
(a) The Obligors agree:
 
(i)          whether or not the transactions hereby contemplated are
consummated, to pay all reasonable expenses of the Administrative Agent in the
administration (both before and after the execution hereof and including advice
of counsel as to the rights and duties of the Administrative Agent and the
Lenders with respect thereto) of, and in connection with the negotiation,
syndication, investigation, preparation, execution and delivery of, recording or
filing of, preservation of rights under, enforcement of, and refinancing,
renegotiation or restructuring of, the Loan Documents and any amendment, waiver
or consent relating thereto (including, without limitation, travel, photocopy,
mailing, courier, telephone and other similar expenses of the Administrative
Agent, the cost of environmental audits, surveys and appraisals at reasonable
intervals, the reasonable fees and disbursements of counsel and other outside
consultants for the Administrative Agent and, in the case of preservation or
enforcement of rights (including restructurings and workouts), the reasonable
fees and disbursements of counsel for the Administrative Agent and any of the
Lenders); and promptly reimburse the Administrative Agent for all amounts
expended, advanced or incurred by the Administrative Agent or the Lenders to
satisfy any obligation of the Obligors under this Agreement or any Security
Instrument, including without limitation, all costs and expenses of foreclosure;
 
59

--------------------------------------------------------------------------------


 
(ii)         To indemnify the Administrative Agent and each Lender and each of
their affiliates and each of their officers, directors, employees,
representatives, agents, attorneys, accountants and experts (“Indemnified
Parties”) from, hold each of them harmless against and promptly upon demand pay
or reimburse each of them for, the indemnity matters which may be incurred by or
asserted against or involve any of them (whether or not any of them is
designated a party thereto) as a result of, arising out of or in any way related
to (i) any actual or proposed use by the Borrower or any Guarantor of the
proceeds of any of the loans or letters of credit, (ii) the execution, delivery
and performance of the loan documents, (iii) the operations of the business of
the Obligors and their Subsidiaries, (iv) the failure of the Obligors or any
Subsidiary to comply with the terms of any loan document, or with any
governmental requirement, (v) any inaccuracy of any representation or any breach
of any warranty of the Obligors set forth in any of the loan documents, (vi) the
issuance, execution and delivery or transfer of or payment or failure to pay
under any letter of credit, or (vii) the payment of a drawing under any letter
of credit notwithstanding the non-compliance, non-delivery or other improper
presentation of the manually executed draft(s) and certification(s), (viii) any
assertion that the Lenders were not entitled to receive the proceeds received
pursuant to the Security Instruments, or (ix) any other aspect of the loan
documents, including, without limitation, the reasonable fees and disbursements
of counsel and all other expenses incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any investigations, litigation or inquiries) or claim and INCLUDING ALL
INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF ANY
INDEMNIFIED PARTY, but excluding all indemnity matters arising solely by reason
of claims between the Lenders or any Lender and the Administrative Agent or a
Lender’s shareholders against the Administrative Agent or Lender or by reason of
the gross negligence or willful misconduct on the part of the Indemnified Party;
and
 
(iii)        TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS,
ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH
PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO THE
OBLIGORS OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY ANY OBLIGOR OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO ANY OBLIGOR OR ANY
SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY ANY OBLIGOR OR ANY SUBSIDIARY OF ANY
OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY ANY OBLIGOR OR
ANY SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS.
 
(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.
 
60

--------------------------------------------------------------------------------


 
(c) In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Obligors of any such claim or
demand being made against the Indemnified Party and the Obligors shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if any Obligor provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Obligors and
such Indemnified Party.
 
(d) THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.
 
(e) The Obligors’ obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.
 
(f) The Obligors shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Obligors of notice of the amount due.
 
Section 12.04   Amendments, Etc.  Any provision of this Agreement or any other
Loan Document may be amended, modified or waived with the Obligors’ and the
Majority Lenders’ prior written consent; provided that (i) no amendment,
modification or waiver which extends the final maturity of the Loans, increases
the Aggregate Maximum Revolving Credit Amounts, increases the Borrowing Base,
reduces or forgives the principal amount of any Indebtedness outstanding under
this Agreement (including any principal due pursuant to a mandatory prepayment
required pursuant to Section 2.07(b)), postpones any date scheduled for any
payment of principal or interest under this Agreement (including any principal
due pursuant to a mandatory prepayment required pursuant to Section 2.07(b)),
releases any Guarantor, of the Indebtedness, or releases Security Instruments
which in the aggregate cover a material portion of the Mortgaged Property (as
reflected on the most recent Reserve Report delivered under Section 8.07) during
each Borrowing Base Period, reduces the interest rate applicable to the Loans or
the fees payable to the Lenders generally, affects Section 2.03(a), this Section
12.04, Section 12.06(a), any provision of Section 4.05(b) that would alter the
pro rata sharing of payments required thereby, or modifies the definitions of
“Majority Lenders” or “Percentage Share” shall be effective without consent of
all Lenders; (ii) no amendment, modification or waiver which increases the
Maximum Revolving Credit Amount or the Commitment of any Lender shall be
effective without the consent of such Lender; and (iii) no amendment,
modification or waiver which modifies the rights, duties or obligations of the
Administrative Agent shall be effective without the consent of the
Administrative Agent.
 
Section 12.05   Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
Section 12.06   Assignments and Participations
 
(a) The Borrower may not assign its rights or obligations hereunder or under the
Notes or any Letters of Credit without the prior consent of all of the Lenders
and the Administrative Agent.
 
61

--------------------------------------------------------------------------------


 
(b) Any Lender may, upon the written consent of the Administrative Agent and, if
no Default exists, with consent of the Borrower (which consent will not be
unreasonably withheld or delayed), assign to one or more assignees all or a
portion of its rights and obligations under this Agreement pursuant to an
Assignment Agreement substantially in the form of Exhibit E (an “Assignment”);
provided, however, that (i) any such assignment shall be in the amount of the
lesser of (A) at least $5,000,000 or (B) the total amount of a Lender’s rights
and obligations under this Agreement and (ii) the assignee or assignor shall pay
to the Administrative Agent a processing and recordation fee of $3,500 for each
assignment. Any such assignment will become effective upon the execution and
delivery to the Administrative Agent of the Assignment and the consent of the
Administrative Agent. Promptly after receipt of an executed Assignment, the
Administrative Agent shall send to the Borrower a copy of such executed
Assignment. Upon receipt of such executed Assignment, the Borrower, will, at its
own expense, execute and deliver new Notes to the assignor and/or assignee, as
appropriate, in accordance with their respective interests as they appear. Upon
the effectiveness of any assignment pursuant to this Section 12.06(b), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
this Agreement and the Security Instruments. The assignor shall be relieved of
its obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 4.06, 5.01, 5.05 and 12.03 shall not be affected).
 
(c) Each Lender may transfer, grant or assign participations in all or any part
of such Lender’s interests hereunder pursuant to this Section 12.06(c) to any
Person, provided that: (i) such Lender shall remain a “Lender” for all purposes
of this Agreement and the transferee of such participation shall not constitute
a “Lender” hereunder; and (ii) no participant under any such participation shall
have rights to approve any amendment to or waiver of any of the Loan Documents
except to the extent such amendment or waiver would (w) modify the definition of
“Majority Lenders,” (x) forgive any principal owing on any Indebtedness or
extend the final maturity of the Loans, (y) reduce the interest rate (other than
as a result of waiving the applicability of any post-default increases in
interest rates) or fees applicable to any of the Commitments or Loans or Letters
of Credit in which such participant is participating, or postpone the payment of
any thereof, or (z) release any guarantor of the Indebtedness or release
Security Instruments which in the aggregate cover more than five percent (5%) by
value of the Mortgaged Property (as reflected on the most recent Reserve Report
delivered under Section 8.07) during each Borrowing Base Period supporting any
of the Commitments or Loans or Letters of Credit in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the Security Instruments (the
participant’s rights against the granting Lender in respect of such
participation to be those set forth in the agreement with such Lender creating
such participation), and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation, provided that such
participant shall be entitled to receive additional amounts under Article V on
the same basis as if it were a Lender and be indemnified under Section 12.03 as
if it were a Lender. In addition, each agreement creating any participation must
include an agreement by the participant to be bound by the provisions of
Section 12.15.
 
(d) The Lenders may furnish any information concerning the Borrower in the
possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 12.15.
 
(e) Notwithstanding anything in this Section 12.06 to the contrary, any Lender
may assign and pledge its Note to any Federal Reserve Bank. No such assignment
and/or pledge shall release the assigning and/or pledging Lender from its
obligations hereunder.
 
(f) Notwithstanding any other provisions of this Section 12.06, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.
 
62

--------------------------------------------------------------------------------


 
Section 12.07   Invalidity. In the event that any one or more of the provisions
contained in any of the Loan Documents shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Notes, this
Agreement or any other Loan Document.
 
Section 12.08   Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
 
Section 12.09   References, Use of Word “Including”. The words “herein,”
“hereof,” “hereunder” and other words of similar import when used in this
Agreement refer to this Agreement as a whole, and not to any particular article,
section or subsection. Any reference herein to a Section or Article shall be
deemed to refer to the applicable Section or Article of this Agreement unless
otherwise stated herein. Any reference herein to an exhibit, schedule, or other
attachment shall be deemed to refer to the applicable exhibit, schedule, or
other attachment attached hereto unless otherwise stated herein. The words
“including,” “includes” and words of similar import mean “including, without
limitation.”
 
Section 12.10   Survival. The obligations of the parties under Section 4.06,
Article V, and Sections 11.05 and 12.03 shall survive the repayment of the Loans
and the termination of the Commitments. To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and the Obligors shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.
 
Section 12.11   Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
 
Section 12.12   NO ORAL AGREEMENTS.THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER
AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPO-RANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Section 12.13   GOVERNING LAW, SUBMISSION TO JURISDICTION.
 
(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CHARGE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED. CH. 346 OF THE TEXAS FINANCE
CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING
TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.
 
63

--------------------------------------------------------------------------------


 
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER AND EACH GUARANTOR HEREBY ACCEPTS FOR ITSELF AND
(TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE THE ADMINISTRATIVE AGENT OR
ANY LENDER FROM OBTAINING JURISDICTION OVER THE BORROWER OR ANY GUARANTOR IN ANY
COURT OTHERWISE HAVING JURISDICTION.
 
(c) THE BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES CT CORPORATION
SYSTEM LOCATED AT 111 EIGHTH AVENUE, 13th FLOOR, NEW YORK, NEW YORK, 10011, AS
THE DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT OF THE BORROWER AND EACH
GUARANTOR TO RECEIVE, FOR AND ON BEHALF OF THE BORROWER AND EACH GUARANTOR,
SERVICE OF PROCESS IN SUCH RESPECTIVE JURISDICTIONS IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS. IT IS UNDERSTOOD THAT A COPY OF
SUCH PROCESS SERVED ON SUCH ADMINISTRATIVE AGENT WILL BE PROMPTLY FORWARDED BY
OVERNIGHT COURIER TO THE BORROWER AND THE RELEVANT GUARANTOR AT THEIR ADDRESSES
SET FORTH UNDER ITS SIGNATURE BELOW, BUT THE FAILURE OF THE BORROWER OR SUCH
GUARANTOR TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH
PROCESS. THE BORROWER AND EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AND ANY GUARANTOR AT ITS SAID ADDRESS, SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
 
(d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER
OR ANY GUARANTOR IN ANY OTHER JURISDICTION.
 
(e) THE BORROWER, EACH GUARANTOR AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF ADMINISTRATIVE AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (IV) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.13.
 
64

--------------------------------------------------------------------------------


 
Section 12.14   Interest. It is the intention of the parties hereto to conform
strictly to Applicable Usury Laws regarding the use, forbearance or detention of
the indebtedness evidenced by this Agreement, the Notes and the other Loan
Documents, whether such laws are now or hereafter in effect, including the laws
of the United States of America or any other jurisdiction whose laws are
applicable, and including any subsequent revisions to or judicial
interpretations of those laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Highest
Lawful Rate or otherwise results in Borrower or such other Person being deemed
to have paid any interest in excess of the Maximum Amount, as hereinafter
defined, or if any Lender shall for any reason receive any unearned interest in
violation of any Applicable Usury Laws, or if any transaction contemplated
hereby would otherwise be usurious under any Applicable Usury Laws, then, in
that event, regardless of any provision contained in this Agreement or any other
Loan Document or other agreement or instrument executed or delivered in
connection herewith, the provisions of this Section 12.14 shall govern and
control, and neither Borrower nor any other Person shall be obligated to pay, or
apply in any manner to, any amount that would be excessive interest. No Lender
shall ever be deemed to have contracted for or be entitled to receive, collect,
charge, reserve or apply as interest on any Loan (whether termed interest
therein or deemed to be interest by judicial determination or operation of law),
any amount in excess of the Highest Lawful Rate, and, in the event that such
Lender ever receives, collects, or applies as interest any such excess, such
amount which would be excessive interest shall be applied as a partial
prepayment of principal and treated hereunder as such, and, if the principal
amount of the applicable Loans are paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged, reserved, paid or payable,
including under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and each Lender shall, to the maximum extent permitted under applicable
law, (a) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (b) exclude voluntary pre-payments and the effect thereof, and
(c) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Lender. As used herein, the term “Maximum Amount” means the maximum nonusurious
amount of interest which may be lawfully contracted for, reserved, charged,
collected or received by Lender in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Applicable Usury
Laws. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Note, this Agreement or
the other Loan Documents.
 
65

--------------------------------------------------------------------------------


 
Section 12.15   Confidentiality. Subject to provisions under Section 12.16
below, in the event that the Borrower provides to the Administrative Agent or
the Lenders written confidential information belonging to the Borrower, if the
Borrower shall denominate such information in writing as “confidential,” the
Administrative Agent and the Lenders shall thereafter maintain such information
in confidence in accordance with the standards of care and diligence that each
utilizes in maintaining its own confidential information. This obligation of
confidence shall not apply to such portions of the information which (i) are in
the public domain, (ii) hereafter become part of the public domain without the
Administrative Agent or the Lenders breaching their obligation of confidence to
the Borrower, (iii) are previously known by the Administrative Agent or the
Lenders from some source other than the Borrower, (iv) are hereafter developed
by the Administrative Agent or the Lenders without using the Borrower’s
information, (v) are hereafter obtained by or available to the Administrative
Agent or the Lenders from a third party who owes no obligation of confidence to
the Borrower with respect to such information or through any other means other
than through disclosure by the Borrower, (vi) are disclosed with the Borrower’s
consent, (vii) must be disclosed either pursuant to any Governmental Requirement
or to Persons regulating the activities of the Administrative Agent or the
Lenders provided, Administrative Agent and Lenders shall endeavor to provide
notice to the Borrower as soon as practicable in the event Borrower desires to
enjoin the disclosure of such information, however, failure of Administrative
Agent or Lenders to provide such prior notice to Borrower shall not give rise to
any claim or cause of action by Borrower or any Obligor against Administrative
Agent or such Lenders, or (viii) as may be required by law or regulation or
order of any Governmental Authority in any judicial, arbitration or governmental
proceeding. Further, the Administrative Agent or a Lender may disclose any such
information to any other Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans; provided, however, that
the Administrative Agent or the Lenders shall receive a confidentiality
agreement from the Person to whom such information is disclosed such that said
Person shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Administrative Agent or the Lenders
hereunder. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the Borrower requests in writing at least
thirty (30) days prior to the expiration of such three year period, to maintain
the confidentiality of such information for an additional three year period. The
Borrower waives any and all other rights it may have to confidentiality as
against the Administrative Agent and the Lenders arising by contract, agreement,
statute or law except as expressly stated in this Section 12.15.
 
Section 12.16   USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
66

--------------------------------------------------------------------------------


 
Section 12.17   Restatement of Existing Credit Agreement. The parties hereto
agree that, on the Closing Date, after all conditions precedent set forth in
Section 6.01 have been satisfied or waived: (i) the Indebtedness (as defined in
this Agreement) represents, among other things, the restatement, renewal,
amendment, extension, and modification of the “Indebtedness” (as defined in the
Existing Credit Agreement); (ii) this Agreement is intended to, and does hereby,
restate, renew, extend, amend, modify, supersede, and replace the Existing
Credit Agreement in its entirety; (iii) the Notes, if any, executed pursuant to
this Agreement amend, renew, extend, modify, replace, restate, substitute for,
and supersede in their entirety (but do not extinguish the Indebtedness arising
under) the promissory notes issued pursuant to the Existing Credit Agreement,
which existing promissory notes shall be returned to Administrative Agent
promptly after the Closing Date, marked “renewed and replaced”; (iv) the
Security Instruments executed pursuant to this Agreement amend, renew, extend,
modify, replace, restate, substitute for, and supersede in their entirety (but
do not extinguish or impair the collateral security created or evidenced by) the
“Security Instruments” executed and delivered pursuant to the Existing Credit
Agreement; (v) each Guaranty Agreement executed by existing Guarantors pursuant
to this Agreement amends, renews, extends, modifies, replaces, restates,
substitutes for, and supersedes in its entirety (but does not extinguish or
impair the Indebtedness guaranteed by) the Guaranty Agreement executed by the
applicable Guarantor, as the case may be, executed and delivered pursuant to the
Existing Credit Agreement; and (vi) the entering into and performance of their
respective obligations under the Loan Documents and the transactions evidenced
hereby do not constitute a novation nor shall they be deemed to have terminated,
extinguished, or discharged the “Indebtedness” under the Existing Credit
Agreement, the Security Instruments, the Guaranty Agreements, or the other Loan
Documents (or the collateral security therefor), all of which Indebtedness and
collateral shall continue under and be governed by this Agreement and the other
Loan Documents, except as expressly provided otherwise herein.
 
[The remainder of this page intentionally left blank. Signatures begin on the
next page.]
 
67

--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.



 
BORROWER:
 
Address for Notice:
ATLAS AMERICA, INC., a Delaware corporation
         
Atlas America, Inc.
     
311 Rouser Road
By:
   
Moon Township, Pennsylvania 15108
 
Matthew A. Jones
 
Attention: Matthew A. Jones
 
Chief Financial Officer
 
Fax No.: 215-546-4785
     
E-mail: mjones@atlaspipelinepartners.com
                               
GUARANTORS:
           
AIC, INC.,
   
a Delaware corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
                   
ATLAS AMERICA, INC.,
   
a Pennsylvania corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
                   
ATLAS AMERICA MID-CONTINENT, INC.,
   
a Delaware corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
         

 
68

--------------------------------------------------------------------------------


 

 
ATLAS ENERGY CORPORATION,
   
an Ohio corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
                   
ATLAS NOBLE CORP.,
   
a Delaware corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
                   
ATLAS RESOURCES, LLC,
   
a Pennsylvania limited liability company
                   
By:
       
Michael L. Staines
     
Senior Vice President and Secretary
                   
REI-NY, INC.,
   
a Delaware corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
                   
RESOURCE ENERGY, INC.,
   
a Delaware corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
 

 
69

--------------------------------------------------------------------------------


 

 
RESOURCE WELL SERVICES, INC.,
   
a Delaware corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
                   
VIKING RESOURCES CORPORATION,
   
a Pennsylvania corporation
                   
By:
       
Matthew A. Jones
     
Chief Financial Officer
 

 
70

--------------------------------------------------------------------------------





 
LENDER, ADMINISTRATIVE AGENT AND
 
ISSUING BANK:
       
WACHOVIA BANK, NATIONAL ASSOCIATION
 
Individually, Administrative Agent and Issuing Bank
                   
By:
     
Jay Buckman
   
Vice President
             
Lending Office for Base Rate Loans and
 
LIBOR Loans and Address for Notices:
       
Wachovia Bank, National Association
 
1001 Fannin, Suite 2255
 
Houston, Texas 77002
 
Telecopier No.: 713-650-6354
 
Telephone No.: 713-346-2707
 
Attention: Jay Buckman


71

--------------------------------------------------------------------------------


 
SCHEDULE 2.01(b)


LETTERS OF CREDIT




 
Applicant
L/C
Number
Amount
Expiration
Date
Beneficiary
         
Atlas America, Inc.
SM216861
$5,000,000
11/30/2006
Amerada Hess Corporation
         
Atlas America, Inc.
SM204112
$1,000,000
07/14/2006
Amerada Hess Corporation
         
Atlas America, Inc.
SM205652
$120,000
10/31/2006
Travelers Casualty and Surety Company of America
         
Atlas America, Inc.
REI-NY, Inc.
SM205637
$150,000
10/31/2006
New York State Department of
Environmental Conservation
Division of Mineral Resources
         
Resource Energy,
Inc.
SM205641
$150,000
10/31/2006
New York State Department of
Environmental Conservation
Division of Mineral Resources
         
Atlas Resources,
Inc..
SM200159
$55,000
07/31/2006
Travelers Indemnity Company



SCHEDULE 2.01 (B) TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------


 
SCHEDULE 7.03


LITIGATION


1.
Cherry, et al. v. Resource America, Inc., et al., New York Supreme Court,
Chautauqua County, No. K1-2000-171.



SCHEDULE 7.03 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------


 
SCHEDULE 7.10


OWNERSHIP REPORTS


(Attached)
 
SCHEDULE 7.10 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------



SCHEDULE 7.14


PARTNERSHIP INTERESTS


(Attached)
 
SCHEDULE 7.14 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------



SCHEDULE 7.15


SUBSIDIARY INTERESTS
 

   
100%
 
Number of
 
Number of
Subsidiaries
 
Owner
 
Authorized Shares
 
Issued Shares
Atlas America, Inc. (PA)
 
Atlas America, Inc. (DE)
 
1,000
 
100
Atlas Noble Corp.
 
Atlas America, Inc. (DE)
 
1,000
 
100
Resource Energy, Inc.
 
Atlas America, Inc. (DE)
 
100
 
100
REI-NY, Inc.
 
Resource Energy, Inc.
 
1,000
 
1,000
Resource Well Services, Inc.
 
Resource Energy, Inc.
 
100
 
100
Viking Resources Corporation
 
Atlas America, Inc. (DE)
 
1,000
 
100
RFI Holding Company, Inc.
 
Viking Resources Corporation
 
750
 
10
AIC, Inc.
 
Atlas America, Inc. (DE)
 
1,000
 
1,000
Anthem Securities, Inc.1
 
AIC, Inc.
 
500
 
500
Atlas Energy Corporation
 
AIC, Inc.
 
500
 
488
Pennsylvania Industrial Energy, Inc.
 
AIC, Inc.
 
500
 
500
Viking Investments, Inc.
 
Viking Resources Corporation
 
1,000
   
Atlas Information Management, LLC
 
AIC, Inc.
 
N/A
 
N/A
AED Investments, Inc.
 
Atlas America, Inc. (DE)
 
1,000
 
1,000
Atlas Resources, LLC
 
AIC, Inc.
 
N/A
 
N/A
ARD Investments, Inc.
 
Atlas Resources, LLC
 
1,000
 
1,000
Atlas Pipeline Partners GP, LLC
 
AIC, Inc. 33.40%
 
N/A
 
N/A
   
Viking Resources Corp. 23.56%
           
Resource Energy, Inc. 20.24%
           
Atlas America, Inc. (DE) 10.21%
           
Atlas Resources, Inc. 5.96%
           
REI-NY, Inc. 6.63%
       

___________________________
1 Not a Guarantor and securities not pledged hereunder.
 
SCHEDULE 7.15 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------




 
Subsidiaries
 
100%
Owner
 
Number of
Authorized Shares
 
Number of
Issued Shares
             
Atlas Pipeline holdings GP, LLC
 
Atlas America, Inc. (DE)
 
N/A
 
N/A
Atlas America Mid-Continent, Inc.
 
Atlas America, Inc. (DE)
 
1,000
 
1,000

 
SCHEDULE 7.15 TO CREDIT AGREEMENT - Page 2

--------------------------------------------------------------------------------



SCHEDULE 7.20


INSURANCE
 
Coverage Type
 
Policy Number
 
Insurance Carrier
 
Coverage Description
 
Limit
 
Deductible
 
Exp. Date
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
Worker's
 
1063995-3
 
NY State Insurance Fund
 
Statutory
 
NY
 
 
 
9/18/2006
Compensation
 
 
 
 
 
Employer's Liability
 
Unlimited
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                       
 
Disability Insurance
 
DBL511575-4
 
NY State Insurance Fund
 
Disability Benefits
 
NY - Statutory
 
 
 
6/15/2006
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Worker's
 
WC1-691-544656-045
 
Liberty Mutual Insurance Co
 
Statutory
 
AZ, KS, NC
 
 
 
10/27/2006
Compensation
 
 
 
 
 
 
 
MD, OK, TN
 
 
 
 
 
 
 
 
 
 
 
 
DE, SC
 
 
 
 
 
 
 
 
 
 
Employer's Liability
 
 
 
 
   
 
 
 
 
 
 
Bodily Injury by Accident
 
 
 
 
 
 
 
 
 
 
 
 
each accident
 
$1,000,000
 
 
 
 
 
 
 
 
 
 
policy limit
 
$1,000,000
 
 
 
 
 
 
 
 
 
 
Bodily Injury by Disease
 
$1,000,000
 
 
 
 
                       
 
                       
 
Worker's
 
WC2-641-436089-016
 
Liberty Mutual Insurance Co
 
Statutory
 
PA
 
 
 
2/6/2007
Compensation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employer's Liability
 
 
 
 
 
 
 
 
 
 
 
 
Bodily Injury by Accident
 
 
 
 
 
 
 
 
 
 
 
 
each accident
 
$1,000,000
 
 
 
 
 
 
 
 
 
 
policy limit
 
$1,000,000
 
 
 
 
 
 
 
 
 
 
Bodily Injury by Disease
 
$1,000,000
 
 
 
 


SCHEDULE 7.20 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------




Coverage Type
 
Policy Number
 
Insurance Carrier
 
Coverage Description
 
Limit
 
Deductible
 
Exp. Date
 
 
 
 
 
 
 
 
 
 
 
 
 
                       
 
Automobile
 
73200463
 
Federal Insurance Co.
 
 
 
 
 
 
 
3/1/2007
 
 
 
 
 
 
Bodily Injury & Property
 
 
 
 
               
Damage combined
           
 
 
 
 
 
 
single limit of liability
 
$1,000,000
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
Hired & Non-Owned Liability
 
$1,000,000
 
 
   
 
 
 
 
 
 
Uninsured Motorists
 
 
 
 
   
 
 
 
 
 
 
OH
 
$25,000
 
 
   
 
 
 
 
 
 
PA & NY
 
$50,000
 
 
   
 
 
 
 
 
 
TN
 
$60,000
 
 
   
 
 
 
 
 
 
Applies only to employees
 
 
 
 
                driving a            
 
 
 
 
 
 
company owned vehicle
 
 
 
 
                within the            
 
 
 
 
 
 
scope of their employment.
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
Automobile (continued)
 
73200463
 
Federal Insurance Co.
 
Under Insured Motorists
 
 
 
 
   
 
 
 
 
 
 
OH
 
$25,000
 
 
   
 
 
 
 
 
 
PA & NY
 
$50,000
 
 
   
 
 
 
 
 
 
TN
 
$60,000
 
 
   
 
 
 
 
 
 
Physical Damage
 
 
 
 
   
 
 
 
 
 
 
Valuation: Actual Cash Value
 
 
 
 
   
 
 
 
 
 
 
Comprehensive Perils
 
 
 
$1,000
   
 
 
 
 
 
 
Collision
 
 
 
$1,000
   
 
 
 
 
 
 
Towing & Labor
 
 
 
 
   
 
 
 
 
 
 
Hired Automobile Physical
 
 
 
 
                Damage            
 
 
 
 
 
 
Comprehensive Perils -
 
 
 
$1,000
                $30,000            
 
 
 
 
 
 
Collision - $40,000
 
 
 
$1,000
   
 
 
 
 
 
 
ATV Deductible
 
 
 
$500
   
 
 
 
 
 
 
Snowmobile Deductible
 
 
 
$100
   


SCHEDULE 7.20 TO CREDIT AGREEMENT - Page 2

--------------------------------------------------------------------------------




Coverage Type
 
Policy Number
 
Insurance Carrier
 
Coverage Description
 
Limit
 
Deductible
 
Exp. Date
                                                   
Commercial
                       
Package
 
3710-6326
 
Federal Insurance Co.
 
Commercial Property Section
 
 
 
 
 
3/1/2007
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
Chubb Broad Form (equivalent
 
 
 
 
 
 
           
to Special
         
 
 
 
 
 
 
 
Cause of Loss form)
 
 
 
 
 
 
 
 
 
 
 
 
Valuation: Replacement Cost
 
 
 
 
 
 
 
 
 
 
 
 
Agreed Amount
 
 
 
 
 
 
 
 
 
 
 
 
Coinsurance - None
 
 
 
 
 
 
 
 
 
 
 
 
Blanket Building, Contents &
 
$5,406,000
 
$1,000
 
 
           
Improvements
         
 
 
 
 
 
 
 
& Betterments
 
 
 
 
 
 
            Electronic Data Processing            
 
 
 
 
 
 
Property
 
819,194
 
$1,000
 
 
 
 
 
 
 
 
Blanket Extra Expense
 
$250,000
 
None
 
 
 
 
 
 
 
 
Valuable Papers
 
 
 
 
                   
$25,000-
     
 
 
 
 
 
 
 
Limit varies by location
 
$100,000
 
 
 
 
 
 
 
 
 
 
Pollutant Clean-up at a
 
 
 
 
 
 
           
scheduled location
         
 
 
 
 
 
 
 
due to a covered cause of loss
 
$25,000
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commercial
         
Commercial General Liability
           
Package
 
3710-6326
 
Federal Insurance Co.
 
Section
 
 
 
 
 
3/1/2007
Continued
 
 
 
 
 
Bodily Injury & Property
 
 
     
 
           
Damage combined
     
$2,500
   
 
 
 
 
 
 
single limit of liability
 
 
 
Bodily Injury
   
 
 
 
 
 
 
 
 
 
 
& Property
   
 
 
 
 
 
 
 
 
 
 
Damage
   
 
 
 
 
 
 
 
 
 
 
Per
                       
Occurrence
   


SCHEDULE 7.20 TO CREDIT AGREEMENT - Page 3

--------------------------------------------------------------------------------




Coverage Type
 
Policy Number
 
Insurance Carrier
 
Coverage Description
 
Limit
 
Deductible
 
Exp. Date
                                                   
Commercial
         
Commercial General Liability
           
Package
 
3710-6326
 
Federal Insurance Co.
 
Section(cont.)
 
 
 
 
 
3/1/2007
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
Per Occurrence
 
$1,000,000
 
 
   
 
 
 
 
 
 
General Aggregate
 
$2,000,000
 
 
   
 
 
 
 
 
 
Products/Completed
 
$1,000,000
 
 
               
Operations Aggregate
           
 
 
 
 
 
 
Personal/Advertising Injury
 
$1,000,000
 
 
   
 
 
 
 
 
 
Fire Legal Liability
 
$250,000
 
 
   
 
 
 
 
 
 
Medical Expense
 
 
 
 
   
 
 
 
 
 
 
Stop Gap Employer's
                       
Liability - Ohio
 
$1,000,000
 
$1,000
   
 
 
 
 
 
 
Employee Benefits Liability
 
$1,000,000
 
$1,000
   
 
 
 
 
 
 
Claims Made
 
 
 
 
   
 
 
 
 
 
 
Underground Resources &
 
 
 
 
               
Equipment
           
 
 
 
 
 
 
Aggregate
 
$1,000,000
 
 
   
 
 
 
 
 
 
Premises/Operations;
 
 
 
 
               
Products/Completed
           
 
 
 
 
 
 
perations; XCU
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
Equipment Floater Section
 
 
 
 
                             
 
 
 
 
 
 
Scheduled Equipment
 
$ 7,313,141
 
 
   
 
 
 
 
 
 
All Risk, including breakdown
 
 
 
 
               
for compressor
           
 
 
 
 
 
 
engines.
 
 
 
 
   
 
 
 
 
 
 
Coinsurance: 80%
 
 
 
 
   
 
 
 
 
 
 
Actual Cash Value
 
 
 
 
                             
 
 
 
 
 
 
Mobile Equipment of Others
 
$ 100,000
 
 
                             
 
 
 
 
 
 
Rental Expense
 
$ 25,000
 
 
                             
 
 
 
 
 
 
Employees' Tools & Clothing
 
$ 10,000
 
 
   


SCHEDULE 7.20 TO CREDIT AGREEMENT - Page 4

--------------------------------------------------------------------------------




Coverage Type
 
Policy Number
 
Insurance Carrier
 
Coverage Description
 
Limit
 
Deductible
 
Exp. Date
                                                   
 
 
 
 
 
 
Schedule of Deductibles
 
 
 
 
   
 
 
 
 
 
 
Mechanical Breakdown of
     
 
               
Compressors
 
$ 25,000
       
 
 
 
 
 
 
All other causes - 5% per
 
 
 
 
               
occurrence
           
 
 
 
 
 
 
subject to a $5,000 minimum
 
 
 
 
               
and $25,000
           
 
 
 
 
 
 
maximum
 
 
 
 
   
 
 
 
 
 
 
Schedule of Deductibles
 
-
 
-
               
(continued)
           
 
 
 
 
 
 
Radio Stations, 2-ways,
     
 
               
Tower, Mast, tools
 
$ 1,000
       
 
 
 
 
 
 
Extra Expense
 
$ 5,000
 
 
   
 
 
 
 
 
 
Oil & Gas Lease Property
                       
Form
 
$ 174,000
 
1,000
   
 
 
 
 
 
 
Scheduled Disposal Wells (2)
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
Pollution
         
Bodily Injury and Property
           
Liability
 
37250307
 
Federal Insurance Co.
 
Damage combined
 
 
 
 
   
 
 
 
 
 
 
single limit per pollution
                       
incident
 
$1,000,000
 
$10,000
   
 
 
 
 
 
 
Policy Aggregate
 
$1,000,000
 
 
   
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
Sub limit
 
 
 
 
   
 
 
 
 
 
 
On-site pollution clean-up
 
 
 
 
   
 
 
 
 
 
 
Per pollution incident
 
$100,000
 
$10,000
   
 
 
 
 
 
 
 
 
 
 
 
                             
Commercial
                       
Umbrella
 
7972-09-63
 
Federal Insurance Co.
 
Underlying policies include:
 
 
 
 
 
3/1/2007
 
 
 
 
 
 
Employers Liability; General
 
 
 
 
               
Liability;
           
 
 
 
 
 
 
Automobile Liability;
 
 
 
 
               
Pollution Liability
           


SCHEDULE 7.20 TO CREDIT AGREEMENT - Page 5

--------------------------------------------------------------------------------




Coverage Type
 
Policy Number
 
Insurance Carrier
 
Coverage Description
 
Limit
 
Deductible
 
Exp. Date
 
 
 
 
 
 
Following form on excess
 
 
 
 
               
liability section
           
 
 
 
 
 
 
Per Occurrence
 
$25,000,000
 
$10,000*
   
 
 
 
 
 
 
Policy Aggregate
 
$25,000,000
 
 
   
 
 
 
 
 
 
Pollution Sublimit
 
$10,000,000
 
 
   
 
 
 
 
 
 
*Self-Insured Retention
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
                             
Commercial
     
Westchester Surplus
               
Excess
 
G22036683001
 
Lines
 
Underlying policy
 
$24,000,000
 
Excess of
 
3/1/2007
Liability
 
 
 
Insurance Co.
 
Federal Insurance Co.
 
 
 
$26,000,000
               
Umbrella Policy
           
 
 
 
 
 
 
Excess General Liability only
 
 
 
 
               
- following form
           
 
 
 
 
 
 
Operations of Atlas America
 
 
 
 
               
Inc. as respects
           
 
 
 
 
 
 
Atlas Resources Inc. / drilling
 
 
 
 
               
partnerships
           
 
 
 
 
 
 
 
 
 
 
 
                             
Commercial
                       
Crime
 
492-70-27
 
National Union Fire
 
Dishonesty by employees
 
$1,000,000
 
$2,500
 
6/30/2006
 
 
 
 
Insurance Co.
 
Including ERISA
 
 
 
 
               
Endorsement
           
 
 
 
 
 
 
 
 
 
 
 
   
1st Layer
                       
Directors
 
492-58-43
 
National Union Fire
 
Limit of Liability
 
$10,000,000
 
$250,000*
 
6/30/2006
& Officers
                       
Liability
 
 
 
Insurance Co.
 
*Corporate Reimbursement
 
 
 
 
   
 
 
 
 
 
 
Continuity Date: 9/27/2000
 
 
 
 
   
 
 
 
 
 
 
SEC Claims Retention
 
 
 
$350,000
   
 
 
 
 
 
 
 
 
 
 
 
   
2nd Layer
     
XL Specialty Insurance
               
Directors
 
ELU089358-05
 
Co.
 
Limit of Liability
 
$10,000,000
 
Excess of
 
6/30/2006
& Officers
 
 
 
 
 
Following Form
 
 
 
National
   


SCHEDULE 7.20 TO CREDIT AGREEMENT - Page 6

--------------------------------------------------------------------------------




Coverage Type
 
Policy Number
 
Insurance Carrier
 
Coverage Description
 
Limit
 
Deductible
 
Exp. Date
                                                   
Liability
                 
Union
                             
Employment
         
Employment Practices
           
Practices
 
RNN506060
 
Fireman's Fund Insurance
 
Liability
 
 
 
 
   
Liability
 
 
 
Co.
 
Per claim limit
 
5,000,000
 
50,000
 
6/30/2006
 
 
 
 
 
 
Aggregate Limit each policy
 
5,000,000
 
 
               
period
           
 
 
 
 
 
 
Pending & Prior Litigation:
 
 
 
 
               
8/15/2003
           



SCHEDULE 7.20 TO CREDIT AGREEMENT - Page 7

--------------------------------------------------------------------------------



SCHEDULE 7.21


HEDGING AGREEMENTS


(Attached)
 
SCHEDULE 7.21 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------



SCHEDULE 7.23


MATERIAL AGREEMENTS


1.    Gas Purchase Agreement, dated March 31, 1999, among FirstEnergy Solutions
Corp. (f/k/a Northeast Ohio Gas Marketing, Inc.), Atlas Energy Group, Inc.,
Atlas Resources, Inc. and Resource Energy, Inc., as amended by Amendment to Gas
Purchase Agreement dated February 1, 2001 and Second Amendment to Base Gas
Purchase Agreement dated July 16, 2003 and Assignment and Novation between
FirstEnergy Solutions Corp. and Amerada Hess Corporation dated April 1, 2005.


2.    Omnibus Agreement, dated February 2, 2000, among Atlas America, Inc.,
Resource Energy, Inc., Viking Resources Corporation, Atlas Pipeline Operating
Partnership, L.P. and Atlas Pipeline Partners, L.P.


3.    Master Natural Gas Gathering Agreement, dated February 2, 2000, among
Atlas America, Inc., Resource Energy, Inc., Viking Resources Corporation, Atlas
Pipeline Operating Partnership, L.P. and Atlas Pipeline Partners, L.P.


4.    Natural Gas Gathering Agreement, dated January 5, 2001, among Atlas
Pipeline Operating Partnership, L.P., Atlas Pipeline Partners, L.P. and Atlas
Noble Corp.


5.    Natural Gas Gathering Agreement, dated March 16, 2001, among Atlas
Pipeline Operating Partnership, L.P., Atlas Pipeline Partners, L.P. and Viking
Resources Corporation.


6.    Natural Gas Gathering Agreement, dated January 1, 2002, among Atlas
Pipeline Operating Partnership, L.P., Atlas Pipeline Partners, L.P., Atlas
Resources, Inc., Atlas Energy Group, Inc., Atlas Noble Corp., Resource Energy,
Inc. and Viking Resources Corporation.


7.    Amendment dated October 25, 2005 among Atlas America, Inc., Atlas Pipeline
Operating Partnership, L.P., Atlas Pipeline Partners, L.P., Atlas Resources,
Inc., Atlas Noble Corp., Resource Energy, Inc. and Viking Resources Corporation.


8.    Gas Purchase Agreement, dated November 13, 2002, between UGI Energy
Services, Inc. d/b/a GASMARK and Viking Resources Corporation as amended by
First Amendment dated November 22, 2005 among Atlas America, Inc. (PA), Atlas
America, Inc. (DE) and UGI Energy Services, Inc.
 
SCHEDULE 7.23 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------



SCHEDULE 7.24


GAS IMBALANCES


None.
 
SCHEDULE 7.24 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------



SCHEDULE 9.01


[To be Provided]
 
SCHEDULE 9.01 TO CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------